
	
		II
		Calendar No. 386
		110th CONGRESS
		1st Session
		S. 1671
		[Report No. 110–185]
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		
			September 26, 2007
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize and improve the entrepreneurial
		  development programs of the Small Business Administration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Entrepreneurial Development Act of
			 2007.
		2.Table of contentsThe table of contents of this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE
				I—Reauthorization
				Sec. 101. Reauthorization.
				TITLE II—Women’s small
				business ownership programs
				Sec. 201. Office of Women’s Business
				Ownership.
				Sec. 202. Women’s Business Center
				Program.
				Sec. 203. National Women’s Business
				Council.
				Sec. 204. Interagency Committee on
				Women’s Business Enterprise.
				Sec. 205. Preserving the independence of
				the National Women’s Business Council.
				TITLE III—International
				trade
				Sec. 301. Small Business Administration
				Associate Administrator for International Trade.
				Sec. 302. Office of International
				Trade.
				TITLE IV—Native American
				Small Business Development Program
				Sec. 401. Short title.
				Sec. 402. Native American Small Business
				Development Program.
				Sec. 403. Pilot programs.
				TITLE V—National Small
				Business Regulatory Assistance
				Sec. 501. Short title.
				Sec. 502. Purpose.
				Sec. 503. Small Business Regulatory
				Assistance Pilot Program.
				Sec. 504. Rulemaking.
				TITLE VI—Other
				provisions
				Sec. 601. Minority Entrepreneurship and
				Innovation Pilot Program.
				Sec. 602. Institutions of higher
				education.
				Sec. 603. Health insurance options
				information for small business concerns.
				Sec. 604. National Small Business
				Development Center Advisory Board.
				Sec. 605. Office of Native American
				Affairs pilot program.
				Sec. 606. Privacy requirements for SCORE
				chapters.
				Sec. 607. National Small Business
				Summit.
			
		3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively; and
			(2)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C. 632).
			IReauthorization
			101.Reauthorization
				(a)In
			 generalSection 20 of the
			 Small Business Act (15 U.S.C. 631 note) is amended—
					(1)by striking subsections (d), (e), and (j);
			 and
					(2)by adding at the end the following:
						
							(d)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the Service Corps of Retired Executives program
				authorized by section 8(b)(1) such sums as are necessary for the Administrator
				to make grants or enter into cooperative agreements for a total of—
								(1)$7,000,000 in
				fiscal year 2008;
								(2)$8,000,000 in
				fiscal year 2009; and
								(3)$9,000,000 in
				fiscal year
				2010
								.
					(b)Small business
			 development centersSection 21 of the Small Business Act (15
			 U.S.C. 648) is amended—
					(1)in subsection
			 (a)(4)(C), by amending clause (vii) to read as follows:
						
							(vii)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subparagraph—
								(I)$135,000,000 for
				fiscal year 2008;
								(II)$140,000,000 for
				fiscal year 2009; and
								(III)$145,000,000 for
				fiscal year 2010.
								;
				and
					(2)in subsection
			 (c)(3)(T), by striking October 1, 2006 and inserting
			 October 1, 2010.
					(3)Paul D.
			 Coverdell drug-free workplace program
						(A)In
			 generalSection 27(g) of the Small Business Act (15 U.S.C.
			 654(g)) is amended—
							(i)in paragraph (1),
			 by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2008 through 2010; and
							(ii)in paragraph (2),
			 by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2008 through 2010.
							(B)Conforming
			 amendmentSection 21(c)(3)(T) of the Small Business Act (15
			 U.S.C. 648(c)(3)(T)) is amended by striking October 1, 2006 and
			 inserting October 1, 2010.
						IIWomen’s small
			 business ownership programs
			201.Office of
			 Women’s Business OwnershipSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (B)(i), by striking “in the areas” and all that follows through the end of
			 subclause (I), and inserting the following: “to address issues concerning
			 management, operations, manufacturing, technology, finance, retail and product
			 sales, international trade, and other disciplines required for—
						
							(I)starting,
				operating, and growing a small business
				concern;
							;
				and
					(B)in subparagraph
			 (C), by inserting before the period at the end the following: , the
			 National Women’s Business Council, and any association of women’s business
			 centers; and
					(2)by adding at the
			 end the following:
					
						(3)Programs and
				services for women-owned small businessesThe Assistant
				Administrator, in consultation with the National Women’s Business Council, the
				Interagency Committee on Women’s Business Enterprise, and 1 or more
				associations of women’s business centers, shall develop programs and services
				for women-owned businesses (as defined in section 408 of the Women’s Business
				Ownership Act of 1988 (15 U.S.C. 631 note)) in business areas, which may
				include—
							(A)manufacturing;
							(B)technology;
							(C)professional
				services;
							(D)retail and product
				sales;
							(E)travel and
				tourism;
							(F)international
				trade; and
							(G)Federal Government
				contract business development.
							(4)TrainingThe
				Administrator shall provide annual programmatic and financial oversight
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities under this section.
						(5)Grant program
				and transparency improvementsThe Administrator shall improve the
				transparency of the women’s business center grant proposal process and the
				programmatic and financial oversight process by—
							(A)providing notice
				to the public of each women’s business center grant announcement for an initial
				and renewal grant, not later than 6 months before awarding such grant;
							(B)providing notice
				to grant applicants and recipients of program evaluation and award criteria,
				not later than 12 months before any such evaluation;
							(C)reducing paperwork
				and reporting requirements for grant applicants and recipients;
							(D)standardizing the
				oversight and review process of the Administration; and
							(E)providing to each
				women’s business center, not later than 30 days after the completion of a site
				visit at that center, a copy of site visit reports and evaluation reports
				prepared by district office technical representatives or Administration
				officials.
							.
				202.Women’s
			 Business Center Program
				(a)Women’s Business
			 Center Grants ProgramSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (2), (3), and (4), as paragraphs (3), (4), and (5), respectively;
			 and
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)the term
				association of women’s business centers means an organization that
				represents not fewer than 30 percent of the women’s business centers that are
				participating in a program under this section, and whose primary purpose is to
				represent women’s business centers;
								;
				
						(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and adjusting
			 the margins accordingly;
						(B)by striking
			 The Administration and inserting the following:
							
								(1)In
				generalThe
				Administration
								;
						(C)by striking
			 The projects shall and inserting the following:
							
								(2)Use of
				fundsThe projects shall
								;
				and
						(D)by adding at the
			 end the following:
							
								(3)Amount of
				grants
									(A)In
				generalThe Administrator may award a grant under this subsection
				of not more than $150,000 per year.
									(B)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide grants of $150,000 for each grant recipient under this
				subsection in any fiscal year, available funds shall be allocated equally to
				grant recipients, unless any recipient requests a lower amount than the
				allocable amount.
									(4)Associations of
				Women’s Business Centers
									(A)RecognitionThe
				Administrator shall recognize the existence and activities of any association
				of women’s business centers established to address matters of common
				concern.
									(B)ConsultationThe
				Administrator shall consult with each association of women’s business centers
				to develop—
										(i)a training program
				for the staff of the women’s business centers and the Administration;
				and
										(ii)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center Program, including grant program
				improvements under subsection
				(g)(5).
										.
						(b)Technical and
			 conforming Amendments
					(1)In
			 generalSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
						(A)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;
						(B)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1st of each year, the Administrator; and
						(C)in subsection
			 (k)—
							(i)by striking
			 paragraphs (1) and (2) and inserting the following:
								
									(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
										(A)$15,000,000 for
				fiscal year 2008;
										(B)$16,000,000 for
				fiscal year 2009; and
										(C)$17,500,000 for
				fiscal year 2010.
										(2)AllocationOf
				amounts made available pursuant to paragraph (1), the Administrator shall use
				not less than 60 percent for grants under subsection (m).
									(3)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this
				section.
									;
				and
							(ii)by striking
			 paragraph (4).
							(2)Renewal
			 grants
						(A)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended by redesignating subsections (m) and (n) as subsections (l) and (m),
			 respectively.
						(B)ReferenceSubsection
			 (l)(4)(D) of section 29 of the Small Business Act (15 U.S.C. 656), as
			 redesignated by subparagraph (A) of this paragraph, is amended by striking
			 or subsection (l).
						(C)AllocationSection
			 29(k)(2) of the Small Business Act (15 U.S.C. 656(k)(2)), as amended by this
			 Act, is amended by striking subsection (m) and inserting
			 subsection (l).
						(D)Effective
			 dateThe amendments made by this paragraph shall take effect on
			 the day after the effective date of the amendments made by section 8305(b) of
			 the Small Business and Work Opportunity Act of 2007 (Public Law 110–28)
			 (striking subsection (l)).
						203.National
			 Women’s Business Council
				(a)Cosponsorship
			 AuthoritySection 406 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7106) is amended by adding at the end the following:
					
						(f)Cosponsorship
				AuthorityThe Council is authorized to enter into agreements as a
				cosponsor with public and private entities, in the same manner as is provided
				in section 8(b)(1)(A) of the Small Business
				Act (15 U.S.C. 637(b)(1)(A)), to carry out its duties under this
				section.
						.
				(b)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
					
						(3)Representation
				of member organizationsIn consultation with the chairperson of
				the Council and the Administrator, a national women's business organization or
				small business concern that is represented on the Council may replace its
				representative member on the Council during the service term to which that
				member was
				appointed.
						.
				(c)Establishment of
			 working groupsTitle IV of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7101 et seq.) is amended by inserting after section 410, the
			 following new section:
					
						411.Working
				groups
							(a)EstablishmentThere
				are established within the Council, working groups, as directed by the
				chairperson.
							(b)DutiesThe
				working groups established under subsection (a) shall perform such duties as
				the chairperson shall
				direct.
							.
				(d)Clearinghouse
			 for Historical DocumentsSection 409 of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7109) is amended by adding at the end the
			 following:
					
						(c)Clearinghouse
				for Historical DocumentsThe Council shall serve as a
				clearinghouse for information on small businesses owned and controlled by
				women, including research conducted by other organizations and individuals
				relating to ownership by women of small business concerns in the United
				States.
						.
				(e)Authorization of
			 AppropriationsSection 410(a) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001 through
			 2003, of which $550,000 and inserting 2008 through 2010, of
			 which not less than 30 percent.
				204.Interagency
			 Committee on Women’s Business Enterprise
				(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
					(1)by striking
			 Not later and inserting the following:
						
							(1)In
				generalNot later
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
							.
					(b)Policy Advisory
			 GroupSection 401 of the Women’s Business Ownership Act of 1988
			 (15 U.S.C. 7101) is amended—
					(1)by striking
			 There and inserting the following:
						
							(a)In
				GeneralThere
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Policy Advisory
				Group
								(1)EstablishmentThere
				is established a Policy Advisory Group to assist the chairperson in developing
				policies and programs under this Act.
								(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
									(A)1 shall be a
				representative of the Small Business Administration;
									(B)1 shall be a
				representative of the Department of Commerce;
									(C)1 shall be a
				representative of the Department of Labor;
									(D)1 shall be a
				representative of the Department of Defense;
									(E)1 shall be a
				representative of the Department of the Treasury; and
									(F)2 shall be
				representatives of the
				Council.
									.
					205.Preserving the
			 independence of the National Women’s Business Council
				(a)FindingsCongress
			 finds the following:
					(1)The National
			 Women’s Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
						(A)the
			 President;
						(B)Congress;
						(C)the Interagency
			 Committee on Women’s Business Enterprise; and
						(D)the
			 Administrator.
						(2)The members of the
			 National Women’s Business Council are small business owners, representatives of
			 business organizations, and representatives of women’s business centers.
					(3)The chair and
			 ranking member of the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives make
			 recommendations to the Administrator to fill 8 of the positions on the National
			 Women’s Business Council. Four of the positions are reserved for small business
			 owners who are affiliated with the political party of the President and 4 of
			 the positions are reserved for small business owners who are not affiliated
			 with the political party of the President. This method of appointment ensures
			 that the National Women’s Business Council will provide Congress with
			 nonpartisan, balanced, and independent advice.
					(4)In order to
			 maintain the independence of the National Women’s Business Council and to
			 ensure that the Council continues to provide Congress with advice on a
			 nonpartisan basis, it is essential that the Council maintain the bipartisan
			 balance established under section 407 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7107).
					(b)Maintenance of
			 Partisan BalanceSection 407(f) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended by adding
			 at the end the following:
					
						(4)Partisan
				balanceWhen filling a vacancy under paragraph (1) of this
				subsection of a member appointed under paragraph (1) or (2) of subsection (b),
				the Administrator shall, to the extent practicable, ensure that there are an
				equal number of members on the Council from each of the 2 major political
				parties.
						(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there exists an imbalance of party-affiliated members on the Council for
				a period exceeding 30 days, the Administrator shall submit a report, not later
				than 10 days after the expiration of either such 30-day deadline, to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives, that explains why
				the respective deadline was not met and provides an estimated date on which any
				vacancies will be filled, as
				applicable.
						.
				IIIInternational
			 trade
			301.Small Business
			 Administration Associate Administrator for International Trade
				(a)EstablishmentSection
			 22(a) of the Small Business Act (15 U.S.C. 649(a)) is amended by adding at the
			 end the following: The head of the Office shall be the Associate
			 Administrator for International Trade, who shall be responsible to the
			 Administrator..
				(b)Authority for
			 Additional Associate AdministratorSection 4(b)(1) of the Small
			 Business Act (15 U.S.C. 633(b)(1)) is amended—
					(1)in the fifth
			 sentence, by striking five Associate Administrators and
			 inserting Associate Administrators; and
					(2)by adding at the
			 end the following: One of the Associate Administrators shall be the
			 Associate Administrator for International Trade, who shall be the head of the
			 Office of International Trade established under section 22..
					(c)Discharge of
			 Administration International Trade ResponsibilitiesSection 22 of
			 the Small Business Act (15 U.S.C. 649) is amended by adding at the end the
			 following:
					
						(h)Discharge of
				Administration International Trade ResponsibilitiesThe Administrator shall ensure that—
							(1)the
				responsibilities of the Administration regarding international trade are
				carried out through the Associate Administrator for International Trade;
							(2)the Associate
				Administrator for International Trade has sufficient resources to carry out
				such responsibilities; and
							(3)the Associate
				Administrator for International Trade has direct supervision and control over
				the staff of the Office of International Trade, and over any employee of the
				Administration whose principal duty station is a United States Export
				Assistance Center or any successor
				entity.
							.
				(d)Role of
			 Associate Administrator in carrying out international trade
			 policySection 2(b)(1) of the Small Business Act (15 U.S.C.
			 631(b)(1)) is amended in the matter preceding subparagraph (A)—
					(1)by inserting
			 the Administrator of before the Small Business
			 Administration; and
					(2)by inserting
			 through the Associate Administrator for International Trade, and
			 before in cooperation with.
					(e)Technical
			 amendmentSection 22(c)(5) of the Small Business Act (15 U.S.C.
			 649(c)(5)) is amended by striking the period at the end and inserting a
			 semicolon.
				(f)Effective
			 dateNot later than 90 days after the date of enactment of this
			 Act, the Administrator shall appoint an Associate Administrator for
			 International Trade under section 22 of the Small Business Act (15 U.S.C. 649),
			 as amended by this section.
				302.Office of
			 International TradeSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended—
				(1)by striking
			 Sec.
			 22. (a) There and inserting the following:
					
						22.Office of
				International Trade
							(a)EstablishmentThere
							.
				(2)in subsection (a),
			 by inserting (referred to in this section as the
			 Office), after Trade;
				(3)in subsection
			 (b)—
					(A)by striking
			 The Office and inserting the following:
						
							(b)Trade
				distribution networkThe Office, including United States Export
				Assistance Centers (referred to as one-stop shops in section
				2301(b)(8) of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C.
				4721(b)(8)) and as export centers in this
				section)
							;
				and
					(B)by amending
			 paragraph (1) to read as follows:
						
							(1)assist in
				maintaining a distribution network using regional and local offices of the
				Administration, the small business development center network, the women's
				business center network, and export centers for—
								(A)trade
				promotion;
								(B)trade
				finance;
								(C)trade
				adjustment;
								(D)trade remedy
				assistance; and
								(E)trade data
				collection.
								;
					(4)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (1) through (8) as paragraphs (2) through (9), respectively;
					(B)by inserting
			 before paragraph (2), as so redesignated, the following:
						
							(1)establish annual
				goals for the Office relating to—
								(A)enhancing the
				exporting capability of small business concerns and small manufacturers;
								(B)facilitating
				technology transfers;
								(C)enhancing programs
				and services to assist small business concerns and small manufacturers to
				compete effectively and efficiently against foreign entities;
								(D)increasing the
				access to capital by small business concerns;
								(E)disseminating
				information concerning Federal, State, and private programs and initiatives;
				and
								(F)ensuring that the
				interests of small business concerns are adequately represented in trade
				negotiations;
								;
					(C)in paragraph (2),
			 as so redesignated, by striking mechanism for and all that
			 follows through (D) and inserting the
			 following:
						
							mechanism
			 for—(A)identifying
				subsectors of the small business community with strong export potential;
							(B)identifying areas
				of demand in foreign markets;
							(C)prescreening
				foreign buyers for commercial and credit purposes; and
							(D)
							;
				and
					(D)in paragraph (9),
			 as so redesignated—
						(i)in the matter
			 preceding subparagraph (A)—
							(I)by striking
			 full-time export development specialists to each Administration regional
			 office and assigning; and
							(II)by striking
			 office. Such specialists and inserting office and
			 providing each Administration regional office with a full-time export
			 development specialist, who;
							(ii)in subparagraph
			 (D), by striking and at the end;
						(iii)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and
						(iv)by adding at the
			 end the following:
							
								(F)participate
				jointly with employees of the Office in an annual training program that focuses
				on current small business needs for exporting; and
								(G)jointly develop
				and conduct training programs for exporters and lenders in cooperation with the
				United States Export Assistance Centers, the Department of Commerce, small
				business development centers, and other relevant Federal
				agencies.
								;
						(5)in subsection
			 (d)—
					(A)by inserting
			 Export financing
			 programs.— after (d);
					(B)by redesignating
			 paragraphs (1) through (5) as clauses (i) through (v), respectively, and
			 adjusting the margins accordingly;
					(C)by striking
			 The Office shall work in cooperation and inserting the
			 following:
						
							(1)In
				generalThe Office shall work in
				cooperation
							;
				and
					(D)by striking
			 To accomplish this goal, the Office shall work and inserting the
			 following:
						
							(2)Trade financial
				specialistTo accomplish the goal established under paragraph
				(1), the Office shall—
								(A)designate at least
				1 individual within the Administration as a trade financial specialist to
				oversee international loan programs and assist Administration employees with
				trade finance issues; and
								(B)work
								;
					(6)in subsection (e),
			 by inserting Trade
			 remedies.— after (e);
				(7)by amending
			 subsection (f) to read as follows:
					
						(f)Reporting
				requirementThe Office shall submit an annual report to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives that
				contains—
							(1)a description of
				the progress of the Office in implementing the requirements of this
				section;
							(2)the destinations
				of travel by Office staff and benefits to the Administration and to small
				business concerns therefrom; and
							(3)a description of
				the participation by the Office in trade
				negotiations.
							;
				(8)in subsection (g),
			 by inserting   Studies.— after (g);
			 and
				(9)by adding at the
			 end the following:
					
						(i)Export
				assistance centers
							(1)In
				generalDuring the period beginning on October 1, 2007, and
				ending on September 30, 2010, the Administrator shall ensure that the number of
				full-time equivalent employees of the Office assigned to the one-stop shops
				referred to in section 2301(b) of the Omnibus Trade and Competitiveness Act of
				1988 (15 U.S.C. 4721 (b)) is not less than the number of such employees so
				assigned on January 1, 2003.
							(2)Priority of
				placementPriority shall be given, to the maximum extent
				practicable, to placing employees of the Administration at any Export
				Assistance Center that—
								(A)had an
				Administration employee assigned to such center before January 2003; and
								(B)has not had an
				Administration employee assigned to such center during the period beginning
				January 2003, and ending on the date of enactment of this subsection, either
				through retirement or reassignment.
								(3)Needs of
				exportersThe Administrator shall, to the maximum extent
				practicable, strategically assign Administration employees to Export Assistance
				Centers, based on the needs of exporters.
							(4)GoalsThe
				Office shall work with the Department of Commerce and the Export-Import Bank to
				establish shared annual goals for the Export Centers.
							(5)OversightThe
				Office shall designate an individual within the Administration to oversee all
				activities conducted by Administration employees assigned to Export
				Centers.
							.
				IVNative American
			 Small Business Development Program
			401.Short
			 titleThis title may be cited
			 as the Native American Small Business Development Act of
			 2007.
			402.Native American
			 Small Business Development ProgramThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 37 as section 38;
			 and
				(2)by inserting after section 36 the
			 following:
					
						37.Native American
				Small Business Development Program
							(a)DefinitionsIn
				this section—
								(1)the term
				Alaska Native has the same meaning as the term Native
				in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602(b));
								(2)the term
				Alaska Native corporation has the same meaning as the term
				Native Corporation in section 3(m) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1602(m));
								(3)the term
				Assistant Administrator means the Assistant Administrator of the
				Office of Native American Affairs established under subsection (b);
								(4)the terms
				center and Native American business center mean a
				center established under subsection (c);
								(5)the term
				Native American business development center means an entity
				providing business development assistance to federally recognized tribes and
				Native Americans under a grant from the Minority Business Development Agency of
				the Department of Commerce;
								(6)the term
				Native American small business concern means a small business
				concern that is owned and controlled by—
									(A)a member of an
				Indian tribe or tribal government;
									(B)an Alaska Native
				or Alaska Native corporation; or
									(C)a Native Hawaiian
				or Native Hawaiian Organization;
									(7)the term
				Native Hawaiian has the same meaning as in section 625 of the
				Older Americans Act of 1965 (42
				U.S.C. 3057k);
								(8)the term
				Native Hawaiian Organization has the same meaning as in section
				8(a)(15);
								(9)the term
				tribal college has the same meaning as the term tribally
				controlled college or university has in section 2(a)(4) of the Tribally
				Controlled Community College Assistance Act of 1978 (25 U.S.C.
				1801(a)(4));
								(10)the term
				tribal government has the same meaning as the term Indian
				tribe has in section 7501(a)(9) of title 31, United States Code;
				and
								(11)the term
				tribal lands means all lands within the exterior boundaries of any
				Indian reservation.
								(b)Office of Native
				American Affairs
								(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Assistant Administrator, shall implement the
				Administration’s programs for the development of business enterprises by Native
				Americans.
								(2)PurposeThe
				purpose of the Office of Native American Affairs is to assist Native American
				entrepreneurs to—
									(A)start, operate,
				and grow small business concerns;
									(B)develop management
				and technical skills;
									(C)seek Federal
				procurement opportunities;
									(D)increase
				employment opportunities for Native Americans through the start and expansion
				of small business concerns; and
									(E)increase the
				access of Native Americans to capital markets.
									(3)Assistant
				administrator
									(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Assistant
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
									(B)QualificationsThe
				Assistant Administrator appointed under subparagraph (A) shall have—
										(i)knowledge of the
				Native American culture; and
										(ii)experience
				providing culturally tailored small business development assistance to Native
				Americans.
										(C)Employment
				statusThe Assistant Administrator shall be a Senior Executive
				Service position under section 3132(a)(2) of title 5, United States Code, and
				shall serve as a noncareer appointee, as defined in section 3132(a)(7) of title
				5, United States Code.
									(D)Responsibilities
				and dutiesThe Assistant Administrator shall—
										(i)administer and
				manage the Native American Small Business Development program established under
				this section;
										(ii)recommend the
				annual administrative and program budgets for the Office of Native American
				Affairs;
										(iii)consult with
				Native American business centers in carrying out the program established under
				this section;
										(iv)recommend
				appropriate funding levels;
										(v)review the annual
				budgets submitted by each applicant for the Native American Small Business
				Development program;
										(vi)select applicants
				to participate in the program under this section;
										(vii)implement this
				section; and
										(viii)maintain a
				clearinghouse to provide for the dissemination and exchange of information
				between Native American business centers.
										(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Assistant Administrator shall confer with and
				seek the advice of—
										(i)Administration
				officials working in areas served by Native American business centers and
				Native American business development centers;
										(ii)representatives
				of tribal governments;
										(iii)tribal
				colleges;
										(iv)Alaska Native
				corporations; and
										(v)Native Hawaiian
				Organizations.
										(c)Native American
				Small Business Development Program
								(1)Authorization
									(A)In
				generalThe Administration, through the Office of Native American
				Affairs, shall provide financial assistance to tribal governments, tribal
				colleges, Native Hawaiian Organizations, and Alaska Native corporations to
				create Native American business centers in accordance with this section.
									(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to overcome obstacles impeding the creation,
				development, and expansion of small business concerns, in accordance with this
				section, by—
										(i)reservation-based
				American Indians;
										(ii)Alaska Natives;
				and
										(iii)Native
				Hawaiians.
										(2)5-year
				projects
									(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
										(i)financial
				education, including training and counseling in—
											(I)applying for and
				securing business credit and investment capital;
											(II)preparing and
				presenting financial statements; and
											(III)managing cash
				flow and other financial operations of a business concern;
											(ii)management
				education, including training and counseling in planning, organizing, staffing,
				directing, and controlling each major activity and function of a small business
				concern; and
										(iii)marketing
				education, including training and counseling in—
											(I)identifying and
				segmenting domestic and international market opportunities;
											(II)preparing and
				executing marketing plans;
											(III)developing
				pricing strategies;
											(IV)locating contract
				opportunities;
											(V)negotiating
				contracts; and
											(VI)utilizing varying
				public relations and advertising techniques.
											(B)Business
				development assistance recipientsThe business development
				assistance under subparagraph (A) shall be offered to prospective and current
				owners of small business concerns that are owned by—
										(i)American Indians
				or tribal governments, and located on or near tribal lands;
										(ii)Alaska Natives or
				Alaska Native corporations; or
										(iii)Native Hawaiians
				or Native Hawaiian Organizations.
										(3)Form of federal
				financial assistance
									(A)Documentation
										(i)In
				generalThe financial assistance to Native American business
				centers authorized under this subsection may be made by grant, contract, or
				cooperative agreement.
										(ii)ExceptionFinancial
				assistance under this subsection to Alaska Native corporations or Native
				Hawaiian Organizations may only be made by grant.
										(B)Payments
										(i)TimingPayments
				made under this subsection may be disbursed in an annual lump sum or in
				periodic installments, at the request of the recipient.
										(ii)AdvanceThe
				Administration may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American small business center
				after notice of the award has been issued.
										(iii)No matching
				requirementThe Administration shall not require a grant
				recipient to match grant funding received under this subsection with
				non-Federal resources as a condition of receiving the grant.
										(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other underserved
				small business concerns located on or near tribal lands, to the extent that
				such contract or cooperative agreement is consistent with the terms of any
				assistance received by the Native American business center from the
				Administration.
								(5)Application
				process
									(A)Submission of a
				5-year planEach applicant for assistance under paragraph (1)
				shall submit a 5-year plan to the Administration on proposed assistance and
				training activities.
									(B)Criteria
										(i)In
				generalThe Administration shall evaluate and rank applicants in
				accordance with predetermined selection criteria that shall be stated in terms
				of relative importance.
										(ii)Public
				noticeThe criteria required by this paragraph and their relative
				importance shall be made publicly available, within a reasonable time, and
				stated in each solicitation for applications made by the Administration.
										(iii)ConsiderationsThe
				criteria required by this paragraph shall include—
											(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
											(II)the ability of
				the applicant to commence a project within a minimum amount of time;
											(III)the ability of
				the applicant to provide quality training and services to a significant number
				of Native Americans;
											(IV)previous
				assistance from the Administration to provide services in Native American
				communities; and
											(V)the proposed
				location for the Native American business center site, with priority given
				based on the proximity of the center to the population being served and to
				achieve a broad geographic dispersion of the centers.
											(6)Program
				examination
									(A)In
				generalEach Native American business center established pursuant
				to this subsection shall annually provide the Administration with an itemized
				cost breakdown of actual expenditures incurred during the preceding
				year.
									(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
										(i)develop and
				implement an annual programmatic and financial examination of each Native
				American business center assisted pursuant to this subsection; and
										(ii)analyze the
				results of each examination conducted under clause (i) to determine the
				programmatic and financial viability of each Native American business
				center.
										(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
										(i)shall consider the
				results of the most recent examination of the center under subparagraph (B),
				and, to a lesser extent, previous examinations; and
										(ii)may withhold such
				renewal, if the Administration determines that—
											(I)the center has
				failed to provide adequate information required to be provided under
				subparagraph (A), or the information provided by the center is inadequate;
				or
											(II)the center has
				failed to provide adequate information required to be provided by the center
				for purposes of the report of the Administration under subparagraph (E).
											(D)Continuing
				contract and cooperative agreement authority
										(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
										(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, it shall not suspend,
				terminate, or fail to renew or extend any such contract or cooperative
				agreement unless the Administrator provides the center with written
				notification setting forth the reasons therefore and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
										(E)Management
				report
										(i)In
				generalThe Administration shall prepare and submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives an annual report on
				the effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
										(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
											(I)the number of
				individuals receiving assistance from the Native American business
				center;
											(II)the number of
				startup business concerns created;
											(III)the number of
				existing businesses seeking to expand employment;
											(IV)jobs created or
				maintained, on an annual basis, by Native American small business concerns
				assisted by the center since receiving funding under this Act;
											(V)to the maximum
				extent practicable, the capital investment and loan financing utilized by
				emerging and expanding businesses that were assisted by a Native American
				business center; and
											(VI)the most recent
				examination, as required under subparagraph (B), and the subsequent
				determination made by the Administration under that subparagraph.
											(7)Annual
				reportEach entity receiving financial assistance under this
				subsection shall annually report to the Administration on the services provided
				with such financial assistance, including—
									(A)the number of
				individuals assisted, categorized by ethnicity;
									(B)the number of
				hours spent providing counseling and training for those individuals;
									(C)the number of
				startup small business concerns created or maintained;
									(D)the gross receipts
				of assisted small business concerns;
									(E)the number of jobs
				created or maintained at assisted small business concerns; and
									(F)the number of
				Native American jobs created or maintained at assisted small business
				concerns.
									(8)Record
				retention
									(A)ApplicationsThe
				Administration shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
									(B)Annual
				reportsThe Administration shall maintain copies of the
				information collected under paragraph (6)(A) indefinitely.
									(d)Authorization of
				AppropriationsThere are authorized to be appropriated $5,000,000
				for each of the fiscal years 2008 through 2010, to carry out the Native
				American Small Business Development Program, authorized under subsection
				(c).
							.
				403.Pilot
			 programs
				(a)DefinitionsIn
			 this section:
					(1)Incorporation by
			 referenceThe terms defined in section 37(a) of the
			 Small Business Act (as added by this
			 title) have the same meanings as in that section 37(a) when used in this
			 section.
					(2)Joint
			 projectThe term joint project means the combined
			 resources and expertise of 2 or more distinct entities at a physical location
			 dedicated to assisting the Native American community.
					(b)Native American
			 Development Grant Pilot Program
					(1)Authorization
						(A)In
			 generalThere is established a 4-year pilot program under which
			 the Administration is authorized to award Native American development grants to
			 provide culturally tailored business development training and related services
			 to Native Americans and Native American small business concerns.
						(B)Eligible
			 organizationsThe grants authorized under subparagraph (A) may be
			 awarded to—
							(i)any small business
			 development center; or
							(ii)any private,
			 nonprofit organization that—
								(I)has members of an
			 Indian tribe comprising a majority of its board of directors;
								(II)is a Native
			 Hawaiian Organization; or
								(III)is an Alaska
			 Native corporation.
								(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $100,000 for each year of the project.
						(D)Grant
			 durationEach grant under this subsection shall be awarded for
			 not less than a 2-year period and not more than a 4-year period.
						(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit an application to the Administration that contains—
						(A)a certification
			 that the applicant—
							(i)is a small
			 business development center or a private, nonprofit organization under
			 paragraph (1)(B);
							(ii)employs an
			 executive director or program manager to manage the facility; and
							(iii)agrees—
								(I)to a site visit as
			 part of the final selection process;
								(II)to an annual
			 programmatic and financial examination; and
								(III)to the maximum
			 extent practicable, to remedy any problems identified pursuant to that site
			 visit or examination;
								(B)information
			 demonstrating that the applicant has the ability and resources to meet the
			 needs, including cultural needs, of the Native Americans to be served by the
			 grant;
						(C)information
			 relating to proposed assistance that the grant will provide, including—
							(i)the number of
			 individuals to be assisted; and
							(ii)the number of
			 hours of counseling, training, and workshops to be provided;
							(D)information
			 demonstrating the effective experience of the applicant in—
							(i)conducting
			 financial, management, and marketing assistance programs designed to impart or
			 upgrade the business skills of current or prospective Native American business
			 owners;
							(ii)providing
			 training and services to a representative number of Native Americans;
							(iii)using resource
			 partners of the Administration and other entities, including universities,
			 tribal governments, or tribal colleges; and
							(iv)the prudent
			 management of finances and staffing;
							(E)the location where
			 the applicant will provide training and services to Native Americans;
			 and
						(F)a multiyear plan,
			 corresponding to the length of the grant, that describes—
							(i)the number of
			 Native Americans and Native American small business concerns to be served by
			 the grant;
							(ii)in the
			 continental United States, the number of Native Americans to be served by the
			 grant; and
							(iii)the training and
			 services to be provided to a representative number of Native Americans.
							(3)Review of
			 applicationsThe Administration shall—
						(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
						(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
						(C)approve or
			 disapprove each completed application submitted under this subsection not later
			 than 60 days after the date of submission.
						(4)Annual
			 reportEach recipient of a Native American development grant
			 under this subsection shall annually report to the Administration on the impact
			 of the grant funding, including—
						(A)the number of
			 individuals assisted, categorized by ethnicity;
						(B)the number of
			 hours spent providing counseling and training for those individuals;
						(C)the number of
			 startup small business concerns created or maintained with assistance from a
			 Native American business center;
						(D)the gross receipts
			 of assisted small business concerns;
						(E)the number of jobs
			 created or maintained at assisted small business concerns; and
						(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
						(5)Record
			 retention
						(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
						(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
						(c)American Indian
			 Tribal Assistance Center Grant Pilot Program
					(1)Authorization
						(A)In
			 generalThere is established a 4-year pilot program, under which
			 the Administration shall award not less than 3 American Indian Tribal
			 Assistance Center grants to establish joint projects to provide culturally
			 tailored business development assistance to prospective and current owners of
			 small business concerns located on or near tribal lands.
						(B)Eligible
			 organizations
							(i)Class
			 1Not fewer than 1 grant shall be awarded to a joint project
			 performed by a Native American business center, a Native American business
			 development center, and a small business development center.
							(ii)Class
			 2Not fewer than 2 grants shall be awarded to joint projects
			 performed by a Native American business center and a Native American business
			 development center.
							(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $200,000 for each year of the project.
						(D)Grant
			 durationEach grant under this subsection shall be awarded for a
			 3-year period.
						(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit to the Administration a joint application that contains—
						(A)a certification
			 that each participant of the joint application—
							(i)is either a Native
			 American business center, a Native American business development center, or a
			 small business development center;
							(ii)employs an
			 executive director or program manager to manage the center; and
							(iii)as a condition
			 of receiving an American Indian Tribal Assistance Center grant, agrees—
								(I)to an annual
			 programmatic and financial examination; and
								(II)to the maximum
			 extent practicable, to remedy any problems identified pursuant to that
			 examination;
								(B)information
			 demonstrating an historic commitment to providing assistance to Native
			 Americans—
							(i)residing on or
			 near tribal lands; or
							(ii)operating a small
			 business concern on or near tribal lands;
							(C)information
			 demonstrating that each participant of the joint application has the ability
			 and resources to meet the needs, including the cultural needs, of the Native
			 Americans to be served by the grant;
						(D)information
			 relating to proposed assistance that the grant will provide, including—
							(i)the number of
			 individuals to be assisted; and
							(ii)the number of
			 hours of counseling, training, and workshops to be provided;
							(E)information
			 demonstrating the effective experience of each participant of the joint
			 application in—
							(i)conducting
			 financial, management, and marketing assistance programs, designed to impart or
			 upgrade the business skills of current or prospective Native American business
			 owners; and
							(ii)the prudent
			 management of finances and staffing; and
							(F)a plan for the
			 length of the grant, that describes—
							(i)the number of
			 Native Americans and Native American small business concerns to be served by
			 the grant; and
							(ii)the training and
			 services to be provided.
							(3)Review of
			 applicationsThe Administration shall—
						(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
						(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
						(C)approve or
			 disapprove each application submitted under this subsection not later than 60
			 days after the date of submission.
						(4)Annual
			 reportEach recipient of an American Indian tribal assistance
			 center grant under this subsection shall annually report to the Administration
			 on the impact of the grant funding received during the reporting year, and the
			 cumulative impact of the grant funding received since the initiation of the
			 grant, including—
						(A)the number of
			 individuals assisted, categorized by ethnicity;
						(B)the number of
			 hours of counseling and training provided and workshops conducted;
						(C)the number of
			 startup business concerns created or maintained with assistance from a Native
			 American business center;
						(D)the gross receipts
			 of assisted small business concerns;
						(E)the number of jobs
			 created or maintained at assisted small business concerns; and
						(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
						(5)Record
			 retention
						(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
						(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
						(d)Authorization of
			 AppropriationsThere are authorized to be appropriated—
					(1)$1,000,000 for
			 each of fiscal years 2008 through 2010, to carry out the Native American
			 Development Grant Pilot Program, authorized under subsection (b); and
					(2)$1,000,000 for
			 each of fiscal years 2008 through 2010, to carry out the American Indian Tribal
			 Assistance Center Grant Pilot Program, authorized under subsection (c).
					VNational Small
			 Business Regulatory Assistance
			501.Short
			 titleThis title may be cited
			 as the National Small Business
			 Regulatory Assistance Act of 2007.
			502.PurposeThe purpose of this title is to establish a
			 4-year pilot program to—
				(1)provide confidential assistance to small
			 business concerns;
				(2)provide small business concerns with the
			 information necessary to improve their rate of compliance with Federal and
			 State regulations derived from Federal law;
				(3)create a partnership among Federal agencies
			 to increase outreach efforts to small business concerns with respect to
			 regulatory compliance;
				(4)provide a mechanism for unbiased feedback
			 to Federal agencies on the regulatory environment for small business concerns;
			 and
				(5)expand the services delivered by the small
			 business development centers under section 21(c)(3)(H) of the Small Business
			 Act to improve access to programs to assist small business concerns with
			 regulatory compliance.
				503.Small Business
			 Regulatory Assistance Pilot Program
				(a)DefinitionsIn this section:
					(1)AssociationThe term association means the
			 association established pursuant to section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
					(2)Participating
			 small business development centerThe term participating small business
			 development center means a small business development center
			 participating in the pilot program established under this title.
					(3)Regulatory
			 compliance assistanceThe
			 term regulatory compliance assistance means assistance provided by
			 a small business development center to a small business concern to assist and
			 facilitate the concern in complying with Federal and State regulatory
			 requirements derived from Federal law.
					(4)Small business
			 development centerThe term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C. 648).
					(5)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Virgin Islands, American Samoa, and Guam.
					(b)AuthorityIn accordance with this section, the
			 Administrator shall establish a pilot program to provide regulatory compliance
			 assistance to small business concerns through participating small business
			 development centers.
				(c)Small business
			 development centers
					(1)In
			 generalIn carrying out the
			 pilot program established under this section, the Administrator shall enter
			 into arrangements with participating small business development centers under
			 which such centers shall—
						(A)provide access to information and
			 resources, including current Federal and State nonpunitive compliance and
			 technical assistance programs similar to those established under section 507 of
			 the Clean Air Act Amendments of 1990
			 (42 U.S.C. 7661f);
						(B)conduct training and educational
			 activities;
						(C)offer confidential, free of charge,
			 one-on-one, in-depth counseling to the owners and operators of small business
			 concerns regarding compliance with Federal and State regulations derived from
			 Federal law, provided that such counseling is not considered to be the practice
			 of law in a State in which a small business development center is located or in
			 which such counseling is conducted;
						(D)provide technical assistance;
						(E)give referrals to experts and other
			 providers of compliance assistance who meet such standards for educational,
			 technical, and professional competency as are established by the Administrator;
			 and
						(F)form partnerships with Federal compliance
			 programs.
						(2)ReportsEach participating small business
			 development center shall transmit to the Administrator and the Chief Counsel
			 for Advocacy of the Administration, as the Administrator may direct, a
			 quarterly report that includes—
						(A)a summary of the regulatory compliance
			 assistance provided by the center under the pilot program;
						(B)the number of small business concerns
			 assisted under the pilot program; and
						(C)for every fourth report, any regulatory
			 compliance information based on Federal law that a Federal or State agency has
			 provided to the center during the preceding year and requested that it be
			 disseminated to small business concerns.
						(d)EligibilityA small business development center shall
			 be eligible to receive assistance under the pilot program established under
			 this section only if such center is certified under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)).
				(e)Selection of
			 participating small business development centers
					(1)Groupings
						(A)ConsultationThe Administrator shall select the small
			 business development center programs of 2 States from each of the groups of
			 States described in subparagraph (B) to participate in the pilot program
			 established under this section.
						(B)GroupsThe
			 groups described in this subparagraph as follows:
							(i)Group
			 1Group 1 shall consist of
			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode
			 Island.
							(ii)Group
			 2Group 2 shall consist of
			 New York, New Jersey, Puerto Rico, and the Virgin Islands.
							(iii)Group
			 3Group 3 shall consist of
			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
							(iv)Group
			 4Group 4 shall consist of
			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,
			 Kentucky, and Tennessee.
							(v)Group
			 5Group 5 shall consist of
			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
							(vi)Group
			 6Group 6 shall consist of
			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
							(vii)Group
			 7Group 7 shall consist of
			 Missouri, Iowa, Nebraska, and Kansas.
							(viii)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
							(ix)Group
			 9Group 9 shall consist of
			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.
							(x)Group
			 10Group 10 shall consist of
			 Washington, Alaska, Idaho, and Oregon.
							(2)Deadline for
			 selectionThe Administrator
			 shall make selections under this subsection not later than 6 months after the
			 date of publication of final regulations under section 1704.
					(f)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program established under this section.
				(g)Grant
			 amountsEach State program
			 selected to receive a grant under subsection (e) shall be eligible to receive a
			 grant in an amount equal to—
					(1)not less than $150,000 per fiscal year;
			 and
					(2)not more than $300,000 per fiscal
			 year.
					(h)Evaluation and
			 reportThe Comptroller
			 General of the United States shall—
					(1)not later than 30 months after the date of
			 disbursement of the first grant under the pilot program established under this
			 section, initiate an evaluation of the pilot program; and
					(2)not later than 6 months after the date of
			 the initiation of the evaluation under paragraph (1), transmit to the
			 Administrator, the Chief Counsel for Advocacy, the Committee on Small Business
			 and Entrepreneurship of the Senate, and the Committee on Small Business of the
			 House of Representatives, a report containing—
						(A)the results of the evaluation; and
						(B)any recommendations as to whether the pilot
			 program, with or without modification, should be extended to include the
			 participation of all small business development centers.
						(i)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing the requirements
			 of an application for assistance under this section.
				(j)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
						(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
						(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
						(2)Limitation on
			 use of other fundsThe
			 Administrator may carry out the pilot program established under this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
					(k)TerminationThe Small Business Regulatory Assistance
			 Pilot Program established under this section shall terminate 4 years after the
			 date of disbursement of the first grant under the pilot program.
				504.RulemakingAfter providing notice and an opportunity
			 for comment, and after consulting with the association (but not later than 180
			 days after the date of enactment of this Act), the Administrator shall
			 promulgate final regulations to carry out this title, including regulations
			 that establish—
				(1)priorities for the types of assistance to
			 be provided under the pilot program established under this title;
				(2)standards relating to educational,
			 technical, and support services to be provided by participating small business
			 development centers;
				(3)standards relating to any national service
			 delivery and support function to be provided by the association under the pilot
			 program;
				(4)standards relating to any work plan that
			 the Administrator may require a participating small business development center
			 to develop; and
				(5)standards relating to the educational,
			 technical, and professional competency of any expert or other assistance
			 provider to whom a small business concern may be referred for compliance
			 assistance under the pilot program.
				VIOther
			 provisions
			601.Minority
			 Entrepreneurship and Innovation Pilot Program
				(a)DefinitionsIn this section—
					(1)the terms
			 Alaska Native-serving institution and Native
			 Hawaiian-serving institution have the meanings given those terms in
			 section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d);
					(2)the term Hispanic serving
			 institution has the meaning given the term in section 502 of the Higher
			 Education Act of 1965 (20 U.S.C. 1101a);
					(3)the term historically Black college
			 and university has the meaning given the term part B
			 institution in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061);
					(4)the term small business development
			 center has the same meaning as in section 21 of the Small Business Act
			 (15 U.S.C. 648); and
					(5)the term Tribal College has
			 the meaning given the term tribally controlled college or
			 university in section 2 of the Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801).
					(b)Minority
			 entrepreneurship and innovation grants
					(1)In
			 GeneralThe Administrator
			 shall make grants to historically Black colleges and universities, Tribal
			 Colleges, Hispanic serving institutions, Alaska Native-serving institutions,
			 and Native Hawaiian-serving institutions, or to any entity formed by a
			 combination of such institutions—
						(A)to assist in establishing an
			 entrepreneurship curriculum for undergraduate or graduate studies; and
						(B)for placement of small business development
			 centers on the physical campus of the institution.
						(2)Curriculum
			 RequirementAn institution of
			 higher education receiving a grant under this subsection shall develop a
			 curriculum that includes training in various skill sets needed by successful
			 entrepreneurs, including—
						(A)business management and marketing,
			 financial management and accounting, market analysis and competitive analysis,
			 innovation and strategic planning; and
						(B)additional entrepreneurial skill sets
			 specific to the needs of the student population and the surrounding community,
			 as determined by the institution.
						(3)Small business
			 development center requirementEach institution receiving a grant under
			 this subsection shall open a small business development center that—
						(A)performs studies, research, and counseling
			 concerning the management, financing, and operation of small business
			 concerns;
						(B)performs management training and technical
			 assistance regarding the participation of small business concerns in
			 international markets, export promotion and technology transfer, and the
			 delivery or distribution of such services and information;
						(C)offers referral services for entrepreneurs
			 and small business concerns to business development, financing, and legal
			 experts; and
						(D)promotes market-specific innovation, niche
			 marketing, capacity building, international trade, and strategic planning as
			 keys to long-term growth for its small business concern and entrepreneur
			 clients.
						(4)Grant
			 limitationsA grant under
			 this subsection—
						(A)may not exceed $500,000 for any fiscal year
			 for any 1 institution of higher education;
						(B)may not be used for any purpose other than
			 those associated with the direct costs incurred to develop and implement a
			 curriculum that fosters entrepreneurship and the costs incurred to organize and
			 run a small business development center on the grounds of the institution;
			 and
						(C)may not be used for building expenses,
			 administrative travel budgets, or other expenses not directly related to the
			 implementation of the curriculum or activities authorized by this
			 section.
						(5)Exception from
			 Small Business Act requirementSubparagraphs (A) and (B) of section
			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) do not apply to
			 assistance made available under this subsection.
					(6)ReportNot later than November 1 of each year, the
			 Associate Administrator of Entrepreneurial Development of the Administration
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives, a
			 report evaluating the award and use of grants under this subsection during the
			 preceding fiscal year, which shall include—
						(A)a description of each entrepreneurship
			 program developed with grant funds, the date of the award of such grant, and
			 the number of participants in each such program;
						(B)the number of small business concerns
			 assisted by each small business development center established with a grant
			 under this subsection; and
						(C)data regarding the economic impact of the
			 small business development center counseling provided under a grant under this
			 subsection.
						(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, to remain
			 available until expended, for each of fiscal years 2008 and 2010.
				(d)Limitation on
			 use of Other FundsThe
			 Administrator shall carry out this section only with amounts appropriated in
			 advance specifically to carry out this section.
				602.Institutions of
			 higher education
				(a)In
			 generalSection 21(a)(1) of the Small Business Act (15 U.S.C.
			 648(a)(1)) is amended by striking : Provided,
			 That and all that follows through on such date.
			 and inserting the following: On and after December 31, 2007, the
			 Administration may only make a grant under this paragraph to an applicant that
			 is an institution of higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)) that is accredited (and not
			 merely in preaccreditation status) by a nationally recognized accrediting
			 agency or association, recognized by the Secretary of Education for such
			 purpose in accordance with section 496 of that Act (20 U.S.C. 1099b), or to a
			 women's business center operating pursuant to section 29 as a small business
			 development center, unless the applicant was receiving a grant (including a
			 contract or cooperative agreement) on December 31, 2007..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on December 31, 2007.
				603.Health
			 insurance options information for small business concerns
				(a)DefinitionsIn this section, the following definitions
			 shall apply:
					(1)AssociationThe term association means an
			 association established under section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
					(2)Participating
			 small business development centerThe term participating small business
			 development center means a small business development center described
			 in section 21 of the Small Business
			 Act (15 U.S.C. 648) that—
						(A)is certified under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)); and
						(B)receives a grant under the pilot
			 program.
						(3)Pilot
			 programThe term pilot
			 program means the small business health insurance information pilot
			 program established under this section.
					(4)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, and
			 Guam.
					(b)Small Business
			 Health Insurance Information Pilot ProgramThe Administrator shall establish a pilot
			 program to make grants to small business development centers to provide neutral
			 and objective information and educational materials regarding health insurance
			 options, including coverage options within the small group market, to small
			 business concerns.
				(c)Applications
					(1)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing—
						(A)the requirements
			 of an application for a grant under the pilot program; and
						(B)the types of
			 informational and educational materials regarding health insurance options to
			 be created under the pilot program, including by referencing materials and
			 resources developed by the National Association of Insurance Commissioners, the
			 Kaiser Family Foundation, and the Healthcare Leadership Council.
						(2)SubmissionA
			 small business development center desiring a grant under the pilot program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Administrator may reasonably require.
					(d)Selection of
			 participating small business development centers
					(1)In
			 generalThe Administrator shall select not more than 20 small
			 business development centers to receive a grant under the pilot program.
					(2)Selection of
			 programsIn selecting small business development centers under
			 paragraph (1), the Administrator may not select—
						(A)more than 2
			 programs from each of the groups of States described in paragraph (3);
			 and
						(B)more than 1
			 program in any State.
						(3)GroupingsThe groups of States described in this
			 paragraph are the following:
						(A)Group
			 1Group 1 shall consist of
			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode
			 Island.
						(B)Group
			 2Group 2 shall consist of
			 New York, New Jersey, Puerto Rico, and the Virgin Islands.
						(C)Group
			 3Group 3 shall consist of
			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
						(D)Group
			 4Group 4 shall consist of
			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,
			 Kentucky, and Tennessee.
						(E)Group
			 5Group 5 shall consist of
			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
						(F)Group
			 6Group 6 shall consist of
			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
						(G)Group
			 7Group 7 shall consist of
			 Missouri, Iowa, Nebraska, and Kansas.
						(H)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
						(I)Group
			 9Group 9 shall consist of
			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.
						(J)Group
			 10Group 10 shall consist of
			 Washington, Alaska, Idaho, and Oregon.
						(4)Deadline for
			 selectionThe Administrator
			 shall make selections under this subsection not later than 6 months after the
			 later of the date on which the information described in subsection (c)(1) is
			 posted on the website of the Administration and the date on which the
			 information described in subsection (c)(1) is published in the Federal
			 Register.
					(e)Use of
			 funds
					(1)In
			 generalA participating small
			 business development center shall use funds provided under the pilot program
			 to—
						(A)create and
			 distribute informational materials; and
						(B)conduct training and educational
			 activities.
						(2)Content of
			 materials
						(A)In
			 generalIn creating materials under the pilot program, a
			 participating small business development center shall evaluate and incorporate
			 relevant portions of existing informational materials regarding health
			 insurance options, including materials and resources developed by the National
			 Association of Insurance Commissioners, the Kaiser Family Foundation, and the
			 Healthcare Leadership Council.
						(B)Health insurance
			 optionsIn incorporating information regarding health insurance
			 options under subparagraph (A), a participating small business development
			 center shall provide neutral and objective information regarding health
			 insurance options in the geographic area served by the participating small
			 business development center, including traditional employer sponsored health
			 insurance for the group insurance market, such as the health insurance options
			 defined in section 2791 of the Public Health Services Act (42 U.S.C. 300gg–91)
			 or section 125 of the Internal Revenue Code of 1986, and Federal and State
			 health insurance programs.
						(f)Grant
			 amountsEach participating
			 small business development center program shall receive a grant in an amount
			 equal to—
					(1)not less than $150,000 per fiscal year;
			 and
					(2)not more than $300,000 per fiscal
			 year.
					(g)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program.
				(h)ReportsEach participating small business
			 development center shall transmit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a quarterly report that includes—
					(1)a summary of the information and
			 educational materials regarding health insurance options provided by the
			 participating small business development center under the pilot program;
			 and
					(2)the number of small business concerns
			 assisted under the pilot program.
					(i)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
						(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
						(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
						(2)Limitation on
			 use of other fundsThe
			 Administrator may carry out the pilot program only with amounts appropriated in
			 advance specifically to carry out this section.
					604.National Small
			 Business Development Center Advisory BoardSection 21(i)(1) of the Small Business Act
			 (15 U.S.C. 648(i)(1)) is amended by striking nine members and
			 inserting 10 members.
			605.Office of
			 Native American Affairs pilot program
				(a)DefinitionIn
			 this section, the term Indian tribe means any band, nation, or
			 organized group or community of Indians located in the contiguous United
			 States, and the Metlakatla Indian Community, whose members are recognized as
			 eligible for the services provided to Indians by the Secretary of the Interior
			 because of their status as Indians.
				(b)AuthorizationThe
			 Office of Native American Affairs of the Administration may conduct a pilot
			 program—
					(1)to develop and
			 publish a self-assessment tool for Indian tribes that will allow such tribes to
			 evaluate and implement best practices for economic development; and
					(2)to provide
			 assistance to Indian tribes, through the Inter-Agency Working Group, in
			 identifying and implementing economic development opportunities available from
			 the Federal Government and private enterprise, including—
						(A)the
			 Administration;
						(B)the Department of
			 Energy;
						(C)the Environmental
			 Protection Agency;
						(D)the Department of
			 Commerce;
						(E)the Federal
			 Communications Commission;
						(F)the Department of
			 Justice;
						(G)the Department of
			 Labor;
						(H)the Office of
			 National Drug Control Policy; and
						(I)the Department of
			 Agriculture.
						(c)Termination of
			 programThe authority to conduct a pilot program under this
			 section shall terminate on September 30, 2009.
				(d)ReportNot
			 later than September 30, 2009, the Office of Native American Affairs shall
			 submit a report to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 regarding the effectiveness of the self-assessment tool developed under
			 subsection (b)(1).
				606.Privacy
			 requirements for SCORE chaptersSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by inserting after subsection (b) the following
				
					(c)Privacy requirements
						(1)In
				generalA chapter of the Service Corps of Retired Executives
				program authorized by subsection (b)(1) or an agent of such a chapter may not
				disclose the name, address, or telephone number of any individual or small
				business concern receiving assistance from that chapter or agent without the
				consent of such individual or small business concern, unless—
							(A)the Administrator
				is ordered to make such a disclosure by a court in any civil or criminal
				enforcement action initiated by a Federal or State agency; or
							(B)the Administrator
				considers such a disclosure to be necessary for the purpose of conducting a
				financial audit of a chapter of the Service Corps of Retired Executives program
				authorized by subsection (b)(1), but a disclosure under this subparagraph shall
				be limited to the information necessary for such audit.
							(2)Administrator
				use of informationThis subsection shall not—
							(A)restrict
				Administrator access to program activity data; or
							(B)prevent the
				Administrator from using client information to conduct client surveys.
							(3)Regulations
							(A)In
				generalThe Administrator shall issue regulations to establish
				standards—
								(i)for disclosures
				with respect to financial audits under paragraph (1)(B); and
								(ii)for client
				surveys under paragraph (2)(B), including standards for oversight of such
				surveys and for dissemination and use of client information.
								(B)Maximum privacy
				protectionRegulations under this paragraph shall, to the extent
				practicable, provide for the maximum amount of privacy protection.
							(C)Inspector
				generalUntil the effective date of regulations under this
				paragraph, any client survey and the use of such information shall be approved
				by the Inspector General who shall include such approval in the semi-annual
				report of the Inspector
				General.
							.
			607.National small
			 business summit
				(a)In
			 generalNot later than December 31, 2009, the President shall
			 convene a National Small Business Summit to examine the present conditions and
			 future of the community of small business concerns in the United States. The
			 summit shall include owners of small business concerns, representatives of
			 small business groups, labor, academia, State and Federal government, Federal
			 research and development agencies, and nonprofit policy groups concerned with
			 the issues of small business concerns.
				(b)ReportNot
			 later than 90 days after the date of the conclusion of the summit convened
			 under subsection (a), the President shall issue a report on the results of the
			 summit. The report shall identify key challenges and recommendations for
			 promoting entrepreneurship and the growth of small business concerns.
				
	
		1.Short titleThis Act may be cited as the
			 Entrepreneurial Development Act of
			 2007.
		2.Table of contentsThe table of contents of this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE
				I—Reauthorization
				Sec. 101. Reauthorization.
				TITLE II—Women’s small business
				ownership programs
				Sec. 201. Office of Women’s Business
				Ownership.
				Sec. 202. Women’s Business Center
				Program.
				Sec. 203. National Women’s Business
				Council.
				Sec. 204. Interagency Committee on Women’s
				Business Enterprise.
				Sec. 205. Preserving the independence of the
				National Women’s Business Council.
				TITLE III—International
				trade
				Sec. 301. Small Business Administration
				Associate Administrator for International Trade.
				Sec. 302. Office of International
				Trade.
				TITLE IV—Native American Small
				Business Development Program
				Sec. 401. Short title.
				Sec. 402. Native American Small Business
				Development Program.
				Sec. 403. Pilot programs.
				TITLE V—National Small Business
				Regulatory Assistance
				Sec. 501. Short title.
				Sec. 502. Purpose.
				Sec. 503. Small Business Regulatory Assistance
				Pilot Program.
				Sec. 504. Rulemaking.
				TITLE VI—Other
				provisions
				Sec. 601. Minority Entrepreneurship and
				Innovation Pilot Program.
				Sec. 602. Institutions of higher
				education.
				Sec. 603. Health insurance options information
				for small business concerns.
				Sec. 604. National Small Business Development
				Center Advisory Board.
				Sec. 605. Office of Native American Affairs
				pilot program.
				Sec. 606. Privacy requirements for SCORE
				chapters.
				Sec. 607. National Small Business
				Summit.
			
		3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively; and
			(2)the term small
			 business concern has the meaning given that term in section 3 of the
			 Small Business Act (15 U.S.C. 632).
			IReauthorization
			101.Reauthorization
				(a)In
			 generalSection 20 of the
			 Small Business Act (15 U.S.C. 631 note) is amended—
					(1)by striking subsections (d), (e), and (j);
			 and
					(2)by adding at the end the following:
						
							(d)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the Service Corps of Retired Executives program
				authorized by section 8(b)(1) such sums as are necessary for the Administrator
				to make grants or enter into cooperative agreements for a total of—
								(1)$7,000,000 in fiscal year
				2008;
								(2)$8,000,000 in fiscal year
				2009; and
								(3)$9,000,000 in fiscal year
				2010.
								.
					(b)Small business
			 development centersSection 21 of the Small Business Act (15
			 U.S.C. 648) is amended—
					(1)in subsection (a)(4)(C),
			 by amending clause (vii) to read as follows:
						
							(vii)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subparagraph—
								(I)$135,000,000 for fiscal
				year 2008;
								(II)$140,000,000 for fiscal
				year 2009; and
								(III)$145,000,000 for fiscal
				year 2010.
								;
				and
					(2)in subsection (c)(3)(T),
			 by striking October 1, 2006 and inserting October 1,
			 2010.
					(c)Paul D. Coverdell
			 drug-free workplace program
					(1)In
			 generalSection 27(g) of the Small Business Act (15 U.S.C.
			 654(g)) is amended—
						(A)in paragraph (1), by
			 striking fiscal years 2005 and 2006 and inserting fiscal
			 years 2008 through 2010; and
						(B)in paragraph (2), by
			 striking fiscal years 2005 and 2006 and inserting fiscal
			 years 2008 through 2010.
						(2)Conforming
			 amendmentSection 21(c)(3)(T) of the Small Business Act (15
			 U.S.C. 648(c)(3)(T)) is amended by striking October 1, 2006 and
			 inserting October 1, 2010.
					IIWomen’s small business
			 ownership programs
			201.Office of Women’s
			 Business OwnershipSection
			 29(g) of the Small Business Act (15
			 U.S.C. 656(g)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (B)(i),
			 by striking “in the areas” and all that follows through the end of subclause
			 (I), and inserting the following: “to address issues concerning management,
			 operations, manufacturing, technology, finance, retail and product sales,
			 international trade, and other disciplines required for—
						
							(I)starting, operating, and
				growing a small business concern;
							;
				and
					(B)in subparagraph (C), by
			 inserting before the period at the end the following: , the National
			 Women’s Business Council, and any association of women’s business
			 centers; and
					(2)by adding at the end the
			 following:
					
						(3)Programs and services
				for women-owned small businessesThe Assistant Administrator, in
				consultation with the National Women’s Business Council, the Interagency
				Committee on Women’s Business Enterprise, and 1 or more associations of women’s
				business centers, shall develop programs and services for women-owned
				businesses (as defined in section 408 of the Women’s Business Ownership Act of
				1988 (15 U.S.C. 631 note)) in business areas, which may include—
							(A)manufacturing;
							(B)technology;
							(C)professional
				services;
							(D)retail and product
				sales;
							(E)travel and
				tourism;
							(F)international trade;
				and
							(G)Federal Government
				contract business development.
							(4)TrainingThe
				Administrator shall provide annual programmatic and financial oversight
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities under this section.
						(5)Grant program and
				transparency improvementsThe Administrator shall improve the
				transparency of the women’s business center grant proposal process and the
				programmatic and financial oversight process by—
							(A)providing notice to the
				public of each women’s business center grant announcement for an initial and
				renewal grant, not later than 6 months before awarding such grant;
							(B)providing notice to grant
				applicants and recipients of program evaluation and award criteria, not later
				than 12 months before any such evaluation;
							(C)reducing paperwork and
				reporting requirements for grant applicants and recipients;
							(D)standardizing the
				oversight and review process of the Administration; and
							(E)providing to each women’s
				business center, not later than 30 days after the completion of a site visit
				(whether conducted for an audit, performance review, or other reason) at that
				center, a copy of site visit reports and evaluation reports prepared by
				district office technical representatives or Administration
				officials.
							.
				202.Women’s Business
			 Center Program
				(a)Women’s Business Center
			 Grants ProgramSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended—
					(1)in subsection (a)—
						(A)by redesignating
			 paragraphs (2), (3), and (4), as paragraphs (3), (4), and (5), respectively;
			 and
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)the term
				association of women’s business centers means an organization that
				represents not fewer than 30 percent of the women’s business centers that are
				participating in a program under this section, and whose primary purpose is to
				represent women’s business centers;
								;
				
						(2)in subsection (b)—
						(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and adjusting
			 the margins accordingly;
						(B)by striking The
			 Administration and inserting the following:
							
								(1)In
				generalThe
				Administration
								;
						(C)by striking The
			 projects shall and inserting the following:
							
								(2)Use of
				fundsThe projects shall
								;
				and
						(D)by adding at the end the
			 following:
							
								(3)Amount of
				grants
									(A)In
				generalThe Administrator may award a grant under this subsection
				of not more than $150,000 per year.
									(B)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide grants of $150,000 for each grant recipient under this
				subsection in any fiscal year, available funds shall be allocated equally to
				grant recipients, unless any recipient requests a lower amount than the
				allocable amount.
									(4)Associations of Women’s
				Business Centers
									(A)RecognitionThe
				Administrator shall recognize the existence and activities of any association
				of women’s business centers established to address matters of common
				concern.
									(B)ConsultationThe
				Administrator shall consult with each association of women’s business centers
				to develop—
										(i)a training program for
				the staff of the women’s business centers and the Administration; and
										(ii)recommendations to
				improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center Program, including grant program
				improvements under subsection (g)(5).
										;
				
						(3)by striking subsection
			 (f) and inserting the following:
						
							(f)Applications and
				criteria for initial grants
								(1)ApplicationEach
				organization desiring a grant under subsection (b) shall submit to the
				Administrator an application that contains—
									(A)a certification that the
				applicant—
										(i)is a private nonprofit
				organization;
										(ii)has designated an
				executive director or program manager, who may be compensated from grant funds
				or other sources, to manage the center; and
										(iii)as a condition of
				receiving a grant under subsection (b), agrees—
											(I)to receive a site visit
				as part of the final selection process;
											(II)to undergo an annual
				programmatic and financial examination; and
											(III)to the maximum extent
				practicable, to remedy any problems identified pursuant to the site visit or
				examination under subclauses (I) and (II);
											(B)information demonstrating
				that the applicant has the ability and resources to meet the needs of the
				market to be served by the women's business center site for which a grant under
				subsection (b) is sought, including the ability to comply with the matching
				requirement under subsection (c);
									(C)information relating to
				assistance to be provided by the women's business center site for which a grant
				under subsection (b) is sought in the area in which the site is located;
									(D)information demonstrating
				the effective experience of the applicant in—
										(i)conducting financial,
				management, and marketing assistance programs, as described under subsection
				(b)(2), which are designed to teach or upgrade the business skills of women who
				are business owners or potential business owners;
										(ii)providing training and
				services to a representative number of women who are both socially and
				economically disadvantaged; and
										(iii)using resource partners
				of the Administration and other entities, such as universities;
										(E)a 5-year plan that
				projects the ability of the women's business center site for which a grant is
				sought—
										(i)to serve women who are
				business owners or potential owners in the future by improving training and
				counseling activities; and
										(ii)to provide training and
				services to a representative number of women who are both socially and
				economically disadvantaged; and
										(F)any additional
				information that the Administrator may reasonably require.
									(2)Review and approval of
				applications for an initial grant
									(A)In
				generalThe Administrator shall—
										(i)review each application
				submitted under paragraph (1), based on the information described in such
				paragraph and the criteria set forth under subparagraph (B) of this paragraph;
				and
										(ii)as part of the final
				selection process, conduct a site visit at each women's business center for
				which a grant under subsection (b) is sought.
										(B)Selection
				criteria
										(i)In
				generalThe Administrator shall evaluate applicants for grants
				under subsection (b) in accordance with predetermined selection criteria that
				shall be stated in terms of relative importance. Such criteria and their
				relative importance shall be made publicly available and stated in each
				solicitation for applications made by the Administrator.
										(ii)Required
				criteriaThe selection criteria for a grant under subsection (b)
				shall include—
											(I)the experience of the
				applicant in conducting programs or ongoing efforts designed to teach or
				upgrade the business skills of women who are business owners or potential
				owners;
											(II)the ability of the
				applicant to commence a project within a minimum amount of time;
											(III)the ability of the
				applicant to provide training and services to a representative number of women
				who are both socially and economically disadvantaged; and
											(IV)the location for the
				women's business center site proposed by the applicant.
											(C)NoticeThe
				Administrator may not award a grant under subsection (b) to an applicant whose
				principle place of business is located less than 50 miles from the principle
				place of business of another organization receiving a grant under this section
				unless the Administrator submits a written justification for the need to award
				another grant under this section in that area to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives.
									(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
									;
				and
					(4)in subsection (m), by
			 striking paragraph (3) and inserting the following:
						
							(3)Application and
				approval
								(A)ApplicationEach
				organization desiring a grant this subsection, shall submit to the
				Administrator, not later than 3 months before the expiration of a grant under
				subsection (b) or this subsection, as the case may be, an application that
				contains—
									(i)a certification that the
				applicant—
										(I)is a private nonprofit
				organization;
										(II)has designated an
				executive director or program manager to manage the center; and
										(III)as a condition of
				receiving a grant under this subsection, agrees—
											(aa)to receive a site visit
				as part of the final selection process;
											(bb)to submit, for the
				preceding 2 years, annual programmatic and financial examination reports or
				certified copies of the applicant's compliance supplemental audits under OMB
				Circular A–133; and
											(cc)to the maximum extent
				practicable, to remedy any problems identified pursuant to the site visit or
				examination under items (aa) and (bb);
											(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center site for which
				a grant under this subsection is sought, including the ability to comply with
				the matching requirement under paragraph (4)(C);
									(iii)information relating to
				assistance to be provided by the women's business center site for which a grant
				under this subsection is sought in the area in which the site is
				located;
									(iv)information
				demonstrating the utilization of resource partners of the Administration and
				other entities;
									(v)a 3-year plan that
				projects the ability of the women's business center site for which a grant
				under this subsection is sought—
										(I)to serve women who are
				business owners or potential owners in the future by improving training and
				counseling activities; and
										(II)to provide training and
				services to a representative number of women who are both socially and
				economically disadvantaged; and
										(vi)any additional
				information that the Administrator may reasonably require.
									(B)Review and approval of
				applications for grants
									(i)In
				generalThe Administrator shall—
										(I)review each application
				submitted under subparagraph (A), based on the information described in such
				subparagraph and the criteria set forth under clause (ii) of this subparagraph;
				and
										(II)as part of the final
				selection process, conduct a site visit at each women's business center for
				which a grant under this subsection is sought.
										(ii)Selection
				criteria
										(I)In
				generalThe Administrator shall evaluate applicants in accordance
				with predetermined selection criteria that shall be stated in terms of relative
				importance. Such criteria and their relative importance shall be made publicly
				available and stated in each solicitation for applications made by the
				Administrator.
										(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
											(aa)the total number of
				entrepreneurs served by the applicant;
											(bb)the total number of new
				start-up companies assisted by the applicant;
											(cc)the percentage of the
				clients of the applicant that are socially or economically disadvantaged;
				and
											(dd)the percentage of
				individuals in the community served by the applicant who are socially or
				economically disadvantaged.
											(iii)Conditions for
				continued fundingIn determining whether to make a grant under
				this subsection, the Administrator—
										(I)shall consider the
				results of the most recent evaluation of the center, and, to a lesser extent,
				previous evaluations; and
										(II)may withhold such a
				grant, if the Administrator determines that the center has failed to provide
				the information required to be provided under this paragraph, or the
				information provided by the center is inadequate.
										(C)NotificationNot
				later than 60 days after the date of the deadline to submit applications for
				each fiscal year, the Administrator shall approve or deny any application under
				this paragraph and notify the applicant for each such application.
								(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
								.
					(b)Technical and
			 conforming Amendments
					(1)In
			 generalSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
						(A)in subsection (h)(2), by
			 striking to award a contract (as a sustainability grant) under
			 subsection (l) or;
						(B)in subsection (j)(1), by
			 striking The Administration and inserting Not later than
			 November 1st of each year, the Administrator; and
						(C)in subsection (k)—
							(i)by striking paragraph
			 (4);
							(ii)by redesignating
			 paragraph (3) as paragraph (5); and
							(iii)by striking paragraphs
			 (1) and (2) and inserting the following:
								
									(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
										(A)$15,000,000 for fiscal
				year 2008;
										(B)$16,000,000 for fiscal
				year 2009; and
										(C)$17,500,000 for fiscal
				year 2010.
										(2)AllocationOf
				amounts made available pursuant to paragraph (1), the Administrator shall use
				not less than 60 percent for grants under subsection (m).
									(3)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this section.
									(4)Continuing grant and
				cooperative agreement authority
										(A)In
				generalThe authority of the Administrator to make grants under
				this section shall be in effect for each fiscal year only to the extent and in
				the amounts as are provided in advance in appropriations Acts.
										(B)Prompt
				disbursementIn order to help women's business centers operate
				smoothly and predictably, upon receiving funds to carry out this section for a
				fiscal year, the Administrator shall promptly disburse funds to any women's
				business center awarded a grant under this section.
										(C)RenewalAfter
				the Administrator has entered into a grant or cooperative agreement with any
				women's business center under this section, the Administrator shall not
				suspend, terminate, or fail to renew or extend any such grant or cooperative
				agreement, unless the Administrator provides the women's business center with
				written notification setting forth the reasons for that action and affords the
				center an opportunity for a hearing, appeal, or other administrative proceeding
				under chapter 5 of title 5, United States
				Code.
										.
							(2)Renewal grants
						(A)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended by redesignating subsections (m) and (n) as subsections (l) and (m),
			 respectively.
						(B)ReferenceSubsection
			 (l)(4)(D) of section 29 of the Small Business Act (15 U.S.C. 656), as
			 redesignated by subparagraph (A) of this paragraph, is amended by striking
			 or subsection (l).
						(C)AllocationSection
			 29(k)(2) of the Small Business Act (15 U.S.C. 656(k)(2)), as amended by this
			 Act, is amended by striking subsection (m) and inserting
			 subsection (l).
						(D)Effective
			 dateThe amendments made by this paragraph shall take effect on
			 the day after the effective date of the amendments made by section 8305(b) of
			 the Small Business and Work Opportunity Act of 2007 (Public Law 110-28)
			 (striking subsection (l)).
						203.National Women’s
			 Business Council
				(a)Cosponsorship
			 AuthoritySection 406 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7106) is amended by adding at the end the following:
					
						(f)Cosponsorship
				AuthorityThe Council is authorized to enter into agreements as a
				cosponsor with public and private entities, in the same manner as is provided
				in section 4(h) of the Small Business
				Act (15 U.S.C. 633(h)), to carry out its duties under this
				section.
						.
				(b)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
					
						(3)Representation of
				member organizationsIn consultation with the chairperson of the
				Council and the Administrator, a national women's business organization or
				small business concern that is represented on the Council may replace its
				representative member on the Council during the service term to which that
				member was
				appointed.
						.
				(c)Establishment of
			 working groupsTitle IV of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7101 et seq.) is amended by inserting after section 410, the
			 following new section:
					
						411.Working
				groups
							(a)EstablishmentThere
				are established within the Council, working groups, as directed by the
				chairperson.
							(b)DutiesThe
				working groups established under subsection (a) shall perform such duties as
				the chairperson shall
				direct.
							.
				(d)Electronic
			 clearinghouse for Historical DocumentsSection 409 of the Women’s
			 Business Ownership Act of 1988 (15 U.S.C. 7109) is amended by adding at the end
			 the following:
					
						(c)Electronic
				clearinghouse for Historical DocumentsThe Council shall serve as
				an electronic clearinghouse for information on small businesses owned and
				controlled by women, including research conducted by other organizations and
				individuals relating to ownership by women of small business concerns in the
				United
				States.
						.
				(e)Authorization of
			 AppropriationsSection 410(a) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001 through
			 2003, of which $550,000 and inserting 2008 through 2010, of
			 which not less than 30 percent.
				204.Interagency Committee
			 on Women’s Business Enterprise
				(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
					(1)by striking Not
			 later and inserting the following:
						
							(1)In
				generalNot later
							;
				and
					(2)by adding at the end the
			 following:
						
							(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
							.
					(b)Policy Advisory
			 GroupSection 401 of the Women’s Business Ownership Act of 1988
			 (15 U.S.C. 7101) is amended—
					(1)by striking
			 There and inserting the following:
						
							(a)In
				GeneralThere
							;
				and
					(2)by adding at the end the
			 following:
						
							(b)Policy Advisory
				Group
								(1)EstablishmentThere
				is established a Policy Advisory Group to assist the chairperson in developing
				policies and programs under this Act.
								(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
									(A)1 shall be a
				representative of the Small Business Administration;
									(B)1 shall be a
				representative of the Department of Commerce;
									(C)1 shall be a
				representative of the Department of Labor;
									(D)1 shall be a
				representative of the Department of Defense;
									(E)1 shall be a
				representative of the Department of the Treasury; and
									(F)2 shall be
				representatives of the Council.
									(3)MeetingsThe
				Policy Advisory Group established under paragraph (1) shall meet not less
				frequently than 3 times each year to—
									(A)plan activities for the
				new fiscal year;
									(B)track year-to-date agency
				contracting goals; and
									(C)evaluate the progress
				during the fiscal year and prepare an annual
				report.
									.
					205.Preserving the
			 independence of the National Women’s Business Council
				(a)FindingsCongress
			 finds the following:
					(1)The National Women’s
			 Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
						(A)the President;
						(B)Congress;
						(C)the Interagency Committee
			 on Women’s Business Enterprise; and
						(D)the Administrator.
						(2)The members of the
			 National Women’s Business Council are small business owners, representatives of
			 business organizations, and representatives of women’s business centers.
					(3)The chair and ranking
			 member of the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives make
			 recommendations to the Administrator to fill 8 of the positions on the National
			 Women’s Business Council. Four of the positions are reserved for small business
			 owners who are affiliated with the political party of the President and 4 of
			 the positions are reserved for small business owners who are not affiliated
			 with the political party of the President. This method of appointment ensures
			 that the National Women’s Business Council will provide Congress with
			 nonpartisan, balanced, and independent advice.
					(4)In order to maintain the
			 independence of the National Women’s Business Council and to ensure that the
			 Council continues to provide the President, the Interagency Committee on
			 Women’s Business Enterprise, the Administrator, and Congress with advice on a
			 nonpartisan basis, it is essential that the Council maintain the bipartisan
			 balance established under section 407 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7107).
					(b)Maintenance of Partisan
			 BalanceSection 407(f) of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended by adding at the
			 end the following:
					
						(4)Partisan
				balanceWhen filling a vacancy under paragraph (1) of this
				subsection of a member appointed under paragraph (1) or (2) of subsection (b),
				the Administrator shall, to the extent practicable, ensure that there are an
				equal number of members on the Council from each of the 2 major political
				parties.
						(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there exists an imbalance of party-affiliated members on the Council for
				a period exceeding 30 days, the Administrator shall submit a report, not later
				than 10 days after the expiration of either such 30-day deadline, to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives, that explains why
				the respective deadline was not met and provides an estimated date on which any
				vacancies will be filled, as
				applicable.
						.
				IIIInternational
			 trade
			301.Small Business
			 Administration Associate Administrator for International Trade
				(a)EstablishmentSection
			 22(a) of the Small Business Act (15 U.S.C. 649(a)) is amended by adding at the
			 end the following: The head of the Office shall be the Associate
			 Administrator for International Trade, who shall be responsible to the
			 Administrator..
				(b)Authority for
			 Additional Associate AdministratorSection 4(b)(1) of the Small
			 Business Act (15 U.S.C. 633(b)(1)) is amended—
					(1)in the fifth sentence, by
			 striking five Associate Administrators and inserting
			 Associate Administrators; and
					(2)by adding at the end the
			 following: One of the Associate Administrators shall be the Associate
			 Administrator for International Trade, who shall be the head of the Office of
			 International Trade established under section 22..
					(c)Discharge of
			 Administration International Trade ResponsibilitiesSection 22 of
			 the Small Business Act (15 U.S.C. 649) is amended by adding at the end the
			 following:
					
						(h)Discharge of
				Administration International Trade ResponsibilitiesThe Administrator shall ensure that—
							(1)the responsibilities of
				the Administration regarding international trade are carried out through the
				Associate Administrator for International Trade;
							(2)the Associate
				Administrator for International Trade has sufficient resources to carry out
				such responsibilities; and
							(3)the Associate
				Administrator for International Trade has direct supervision and control over
				the staff of the Office of International Trade, and over any employee of the
				Administration whose principal duty station is a United States Export
				Assistance Center or any successor
				entity.
							.
				(d)Role of Associate
			 Administrator in carrying out international trade policySection
			 2(b)(1) of the Small Business Act (15 U.S.C. 631(b)(1)) is amended in the
			 matter preceding subparagraph (A)—
					(1)by inserting the
			 Administrator of before the Small Business
			 Administration; and
					(2)by inserting
			 through the Associate Administrator for International Trade, and
			 before in cooperation with.
					(e)Technical
			 amendmentSection 22(c)(5) of the Small Business Act (15 U.S.C.
			 649(c)(5)) is amended by striking the period at the end and inserting a
			 semicolon.
				(f)Effective
			 dateNot later than 90 days after the date of enactment of this
			 Act, the Administrator shall appoint an Associate Administrator for
			 International Trade under section 22 of the Small Business Act (15 U.S.C. 649),
			 as amended by this section.
				302.Office of
			 International TradeSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended—
				(1)by striking SEC.
			 22. (a) There and inserting the following:
					
						22.Office of International
				Trade
							(a)EstablishmentThere
							.
				(2)in subsection (a), by
			 inserting (referred to in this section as the
			 Office), after Trade;
				(3)in subsection (b)—
					(A)by striking The
			 Office and inserting the following:
						
							(b)Trade distribution
				networkThe Office, including United States Export Assistance
				Centers (referred to as one-stop shops in section 2301(b)(8) of
				the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 4721(b)(8)) and as
				export centers in this
				section)
							;
				and
					(B)by amending paragraph (1)
			 to read as follows:
						
							(1)assist in maintaining a
				distribution network using regional and local offices of the Administration,
				the small business development center network, the women's business center
				network, and export centers for—
								(A)trade promotion;
								(B)trade finance;
								(C)trade adjustment;
								(D)trade remedy assistance;
				and
								(E)trade data
				collection.
								;
					(4)in subsection (c)—
					(A)by redesignating
			 paragraphs (1) through (8) as paragraphs (2) through (9), respectively;
					(B)by inserting before
			 paragraph (2), as so redesignated, the following:
						
							(1)establish annual goals
				for the Office relating to—
								(A)enhancing the exporting
				capability of small business concerns and small manufacturers;
								(B)facilitating technology
				transfers;
								(C)enhancing programs and
				services to assist small business concerns and small manufacturers to compete
				effectively and efficiently against foreign entities;
								(D)increasing the access to
				capital by small business concerns;
								(E)disseminating information
				concerning Federal, State, and private programs and initiatives; and
								(F)ensuring that the
				interests of small business concerns are adequately represented in trade
				negotiations;
								;
					(C)in paragraph (2), as so
			 redesignated, by striking mechanism for and all that follows
			 through (D) and inserting the
			 following:
						
							mechanism
			 for—(A)identifying subsectors of
				the small business community with strong export potential;
							(B)identifying areas of
				demand in foreign markets;
							(C)prescreening foreign
				buyers for commercial and credit purposes; and
							(D)
							;
				and
					(D)in paragraph (9), as so
			 redesignated—
						(i)in the matter preceding
			 subparagraph (A)—
							(I)by striking
			 full-time export development specialists to each Administration regional
			 office and assigning; and
							(II)by striking
			 office. Such specialists and inserting office and
			 providing each Administration regional office with a full-time export
			 development specialist, who;
							(ii)in subparagraph (D), by
			 striking and at the end;
						(iii)in subparagraph (E), by
			 striking the period at the end and inserting a semicolon; and
						(iv)by adding at the end the
			 following:
							
								(F)participate jointly with
				employees of the Office in an annual training program that focuses on current
				small business needs for exporting; and
								(G)jointly develop and
				conduct training programs for exporters and lenders in cooperation with the
				United States Export Assistance Centers, the Department of Commerce, small
				business development centers, and other relevant Federal
				agencies.
								;
						(5)in subsection (d)—
					(A)by inserting
			 Export financing
			 programs.— after (d);
					(B)by redesignating
			 paragraphs (1) through (5) as clauses (i) through (v), respectively, and
			 adjusting the margins accordingly;
					(C)by striking The
			 Office shall work in cooperation and inserting the following:
						
							(1)In
				generalThe Office shall work in
				cooperation
							;
				and
					(D)by striking To
			 accomplish this goal, the Office shall work and inserting the
			 following:
						
							(2)Trade financial
				specialistTo accomplish the goal established under paragraph
				(1), the Office shall—
								(A)designate at least 1
				individual within the Administration as a trade financial specialist to oversee
				international loan programs and assist Administration employees with trade
				finance issues; and
								(B)work
								;
					(6)in subsection (e), by
			 inserting Trade
			 remedies.— after (e);
				(7)by amending subsection
			 (f) to read as follows:
					
						(f)Reporting
				requirementThe Office shall submit an annual report to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives that
				contains—
							(1)a description of the
				progress of the Office in implementing the requirements of this section;
							(2)the destinations of
				travel by Office staff and benefits to the Administration and to small business
				concerns therefrom; and
							(3)a description of the
				participation by the Office in trade
				negotiations.
							;
				(8)in subsection (g), by
			 inserting   Studies.— after (g);
			 and
				(9)by adding at the end the
			 following:
					
						(i)Export assistance
				centers
							(1)In
				generalDuring the period beginning on October 1, 2007, and
				ending on September 30, 2010, the Administrator shall ensure that the number of
				full-time equivalent employees of the Office assigned to the one-stop shops
				referred to in section 2301(b) of the Omnibus Trade and Competitiveness Act of
				1988 (15 U.S.C. 4721 (b)) is not less than the number of such employees so
				assigned on January 1, 2003.
							(2)Priority of
				placementPriority shall be given, to the maximum extent
				practicable, to placing employees of the Administration at any Export
				Assistance Center that—
								(A)had an Administration
				employee assigned to such center before January 2003; and
								(B)has not had an
				Administration employee assigned to such center during the period beginning
				January 2003, and ending on the date of enactment of this subsection, either
				through retirement or reassignment.
								(3)Needs of
				exportersThe Administrator shall, to the maximum extent
				practicable, strategically assign Administration employees to Export Assistance
				Centers, based on the needs of exporters.
							(4)GoalsThe
				Office shall work with the Department of Commerce and the Export-Import Bank to
				establish shared annual goals for the Export Centers.
							(5)OversightThe
				Office shall designate an individual within the Administration to oversee all
				activities conducted by Administration employees assigned to Export
				Centers.
							.
				IVNative American Small
			 Business Development Program
			401.Short
			 titleThis title may be cited
			 as the Native American Small Business Development Act of
			 2007.
			402.Native American Small
			 Business Development ProgramThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 37 as section 38;
			 and
				(2)by inserting after section 36 the
			 following:
					
						37.Native American Small
				Business Development Program
							(a)DefinitionsIn
				this section—
								(1)the term Alaska
				Native has the same meaning as the term Native in section
				3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b));
								(2)the term Alaska
				Native corporation has the same meaning as the term Native
				Corporation in section 3(m) of the Alaska Native Claims Settlement Act
				(43 U.S.C. 1602(m));
								(3)the term Assistant
				Administrator means the Assistant Administrator of the Office of Native
				American Affairs established under subsection (b);
								(4)the terms
				center and Native American business center mean a
				center established under subsection (c);
								(5)the term Native
				American business enterprise center means an entity providing business
				development assistance to federally recognized tribes and Native Americans
				under a grant from the Minority Business Development Agency of the Department
				of Commerce;
								(6)the term Native
				American small business concern means a small business concern that is
				owned and controlled by—
									(A)a member of an Indian
				tribe or tribal government;
									(B)an Alaska Native or
				Alaska Native corporation; or
									(C)a Native Hawaiian or
				Native Hawaiian Organization;
									(7)the term Native
				Hawaiian has the same meaning as in section 625 of the
				Older Americans Act of 1965 (42
				U.S.C. 3057k);
								(8)the term Native
				Hawaiian Organization has the same meaning as in section
				8(a)(15);
								(9)the term tribal
				college has the same meaning as the term tribally controlled
				college or university has in section 2(a)(4) of the Tribally Controlled
				Community College Assistance Act of 1978 (25 U.S.C. 1801(a)(4));
								(10)the term tribal
				government has the same meaning as the term Indian tribe
				has in section 7501(a)(9) of title 31, United States Code; and
								(11)the term tribal
				lands means all lands within the exterior boundaries of any Indian
				reservation.
								(b)Office of Native
				American Affairs
								(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Assistant Administrator, shall implement the
				Administration’s programs for the development of business enterprises by Native
				Americans.
								(2)PurposeThe
				purpose of the Office of Native American Affairs is to assist Native American
				entrepreneurs to—
									(A)start, operate, and grow
				small business concerns;
									(B)develop management and
				technical skills;
									(C)seek Federal procurement
				opportunities;
									(D)increase employment
				opportunities for Native Americans through the start and expansion of small
				business concerns; and
									(E)increase the access of
				Native Americans to capital markets.
									(3)Assistant
				administrator
									(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Assistant
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
									(B)QualificationsThe
				Assistant Administrator appointed under subparagraph (A) shall have—
										(i)knowledge of the Native
				American culture; and
										(ii)experience providing
				culturally tailored small business development assistance to Native
				Americans.
										(C)Employment
				statusThe Assistant Administrator shall be a Senior Executive
				Service position under section 3132(a)(2) of title 5, United States Code, and
				shall serve as a noncareer appointee, as defined in section 3132(a)(7) of title
				5, United States Code.
									(D)Responsibilities and
				dutiesThe Assistant Administrator shall—
										(i)administer and manage the
				Native American Small Business Development program established under this
				section;
										(ii)recommend the annual
				administrative and program budgets for the Office of Native American
				Affairs;
										(iii)consult with Native
				American business centers in carrying out the program established under this
				section;
										(iv)recommend appropriate
				funding levels;
										(v)review the annual budgets
				submitted by each applicant for the Native American Small Business Development
				program;
										(vi)select applicants to
				participate in the program under this section;
										(vii)implement this section;
				and
										(viii)maintain a
				clearinghouse to provide for the dissemination and exchange of information
				between Native American business centers.
										(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Assistant Administrator shall confer with and
				seek the advice of—
										(i)Administration officials
				working in areas served by Native American business centers and Native American
				business enterprise centers;
										(ii)representatives of
				tribal governments;
										(iii)tribal colleges;
										(iv)Alaska Native
				corporations; and
										(v)Native Hawaiian
				Organizations.
										(c)Native American Small
				Business Development Program
								(1)Authorization
									(A)In
				generalThe Administration, through the Office of Native American
				Affairs, shall provide financial assistance to tribal governments, tribal
				colleges, Native Hawaiian Organizations, and Alaska Native corporations to
				create Native American business centers in accordance with this section.
									(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to overcome obstacles impeding the creation,
				development, and expansion of small business concerns, in accordance with this
				section, by—
										(i)reservation-based
				American Indians;
										(ii)Alaska Natives;
				and
										(iii)Native
				Hawaiians.
										(2)5-year
				projects
									(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
										(i)financial education,
				including training and counseling in—
											(I)applying for and securing
				business credit and investment capital;
											(II)preparing and presenting
				financial statements; and
											(III)managing cash flow and
				other financial operations of a business concern;
											(ii)management education,
				including training and counseling in planning, organizing, staffing, directing,
				and controlling each major activity and function of a small business concern;
				and
										(iii)marketing education,
				including training and counseling in—
											(I)identifying and
				segmenting domestic and international market opportunities;
											(II)preparing and executing
				marketing plans;
											(III)developing pricing
				strategies;
											(IV)locating contract
				opportunities;
											(V)negotiating contracts;
				and
											(VI)utilizing varying public
				relations and advertising techniques.
											(B)Business development
				assistance recipientsThe business development assistance under
				subparagraph (A) shall be offered to prospective and current owners of small
				business concerns that are owned by—
										(i)American Indians or
				tribal governments, and located on or near tribal lands;
										(ii)Alaska Natives or Alaska
				Native corporations; or
										(iii)Native Hawaiians or
				Native Hawaiian Organizations.
										(3)Form of federal
				financial assistance
									(A)Documentation
										(i)In
				generalThe financial assistance to Native American business
				centers authorized under this subsection may be made by grant, contract, or
				cooperative agreement.
										(ii)ExceptionFinancial
				assistance under this subsection to Alaska Native corporations or Native
				Hawaiian Organizations may only be made by grant.
										(B)Payments
										(i)TimingPayments
				made under this subsection may be disbursed in an annual lump sum or in
				periodic installments, at the request of the recipient.
										(ii)AdvanceThe
				Administration may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American small business center
				after notice of the award has been issued.
										(iii)No matching
				requirementThe Administration shall not require a grant
				recipient to match grant funding received under this subsection with
				non-Federal resources as a condition of receiving the grant.
										(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other underserved
				small business concerns located on or near tribal lands, to the extent that
				such contract or cooperative agreement is consistent with the terms of any
				assistance received by the Native American business center from the
				Administration.
								(5)Application
				process
									(A)Submission of a 5-year
				planEach applicant for assistance under paragraph (1) shall
				submit a 5-year plan to the Administration on proposed assistance and training
				activities.
									(B)Criteria
										(i)In
				generalThe Administration shall evaluate and rank applicants in
				accordance with predetermined selection criteria that shall be stated in terms
				of relative importance.
										(ii)Public
				noticeThe criteria required by this paragraph and their relative
				importance shall be made publicly available, within a reasonable time, and
				stated in each solicitation for applications made by the Administration.
										(iii)ConsiderationsThe
				criteria required by this paragraph shall include—
											(I)the experience of the
				applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
											(II)the ability of the
				applicant to commence a project within a minimum amount of time;
											(III)the ability of the
				applicant to provide quality training and services to a significant number of
				Native Americans;
											(IV)previous assistance from
				the Administration to provide services in Native American communities;
				and
											(V)the proposed location for
				the Native American business center site, with priority given based on the
				proximity of the center to the population being served and to achieve a broad
				geographic dispersion of the centers.
											(6)Program
				examination
									(A)In
				generalEach Native American business center established pursuant
				to this subsection shall annually provide the Administration with an itemized
				cost breakdown of actual expenditures incurred during the preceding
				year.
									(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
										(i)develop and implement an
				annual programmatic and financial examination of each Native American business
				center assisted pursuant to this subsection; and
										(ii)analyze the results of
				each examination conducted under clause (i) to determine the programmatic and
				financial viability of each Native American business center.
										(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
										(i)shall consider the
				results of the most recent examination of the center under subparagraph (B),
				and, to a lesser extent, previous examinations; and
										(ii)may withhold such
				renewal, if the Administration determines that—
											(I)the center has failed to
				provide adequate information required to be provided under subparagraph (A), or
				the information provided by the center is inadequate; or
											(II)the center has failed to
				provide adequate information required to be provided by the center for purposes
				of the report of the Administration under subparagraph (E).
											(D)Continuing contract and
				cooperative agreement authority
										(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
										(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, it shall not suspend,
				terminate, or fail to renew or extend any such contract or cooperative
				agreement unless the Administrator provides the center with written
				notification setting forth the reasons therefore and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
										(E)Management
				report
										(i)In
				generalThe Administration shall prepare and submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives an annual report on
				the effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
										(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
											(I)the number of individuals
				receiving assistance from the Native American business center;
											(II)the number of startup
				business concerns created;
											(III)the number of existing
				businesses seeking to expand employment;
											(IV)jobs created or
				maintained, on an annual basis, by Native American small business concerns
				assisted by the center since receiving funding under this Act;
											(V)to the maximum extent
				practicable, the capital investment and loan financing utilized by emerging and
				expanding businesses that were assisted by a Native American business center;
				and
											(VI)the most recent
				examination, as required under subparagraph (B), and the subsequent
				determination made by the Administration under that subparagraph.
											(7)Annual
				reportEach entity receiving financial assistance under this
				subsection shall annually report to the Administration on the services provided
				with such financial assistance, including—
									(A)the number of individuals
				assisted, categorized by ethnicity;
									(B)the number of hours spent
				providing counseling and training for those individuals;
									(C)the number of startup
				small business concerns created or maintained;
									(D)the gross receipts of
				assisted small business concerns;
									(E)the number of jobs
				created or maintained at assisted small business concerns; and
									(F)the number of Native
				American jobs created or maintained at assisted small business concerns.
									(8)Record
				retention
									(A)ApplicationsThe
				Administration shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
									(B)Annual
				reportsThe Administration shall maintain copies of the
				information collected under paragraph (6)(A) indefinitely.
									(d)Authorization of
				AppropriationsThere are authorized to be appropriated $5,000,000
				for each of the fiscal years 2008 through 2010, to carry out the Native
				American Small Business Development Program, authorized under subsection
				(c).
							.
				403.Pilot
			 programs
				(a)DefinitionsIn
			 this section:
					(1)Incorporation by
			 referenceThe terms defined in section 37(a) of the
			 Small Business Act (as added by this
			 title) have the same meanings as in that section 37(a) when used in this
			 section.
					(2)Joint
			 projectThe term joint project means the combined
			 resources and expertise of 2 or more distinct entities at a physical location
			 dedicated to assisting the Native American community.
					(b)Native American
			 Development Grant Pilot Program
					(1)Authorization
						(A)In
			 generalThere is established a 4-year pilot program under which
			 the Administration is authorized to award Native American development grants to
			 provide culturally tailored business development training and related services
			 to Native Americans and Native American small business concerns.
						(B)Eligible
			 organizationsThe grants authorized under subparagraph (A) may be
			 awarded to—
							(i)any small business
			 development center; or
							(ii)any private, nonprofit
			 organization that—
								(I)has members of an Indian
			 tribe comprising a majority of its board of directors;
								(II)is a Native Hawaiian
			 Organization; or
								(III)is an Alaska Native
			 corporation.
								(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $100,000 for each year of the project.
						(D)Grant
			 durationEach grant under this subsection shall be awarded for
			 not less than a 2-year period and not more than a 4-year period.
						(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit an application to the Administration that contains—
						(A)a certification that the
			 applicant—
							(i)is a small business
			 development center or a private, nonprofit organization under paragraph
			 (1)(B);
							(ii)employs an executive
			 director or program manager to manage the facility; and
							(iii)agrees—
								(I)to a site visit as part
			 of the final selection process;
								(II)to an annual
			 programmatic and financial examination; and
								(III)to the maximum extent
			 practicable, to remedy any problems identified pursuant to that site visit or
			 examination;
								(B)information demonstrating
			 that the applicant has the ability and resources to meet the needs, including
			 cultural needs, of the Native Americans to be served by the grant;
						(C)information relating to
			 proposed assistance that the grant will provide, including—
							(i)the number of individuals
			 to be assisted; and
							(ii)the number of hours of
			 counseling, training, and workshops to be provided;
							(D)information demonstrating
			 the effective experience of the applicant in—
							(i)conducting financial,
			 management, and marketing assistance programs designed to impart or upgrade the
			 business skills of current or prospective Native American business
			 owners;
							(ii)providing training and
			 services to a representative number of Native Americans;
							(iii)using resource partners
			 of the Administration and other entities, including universities, tribal
			 governments, or tribal colleges; and
							(iv)the prudent management
			 of finances and staffing;
							(E)the location where the
			 applicant will provide training and services to Native Americans; and
						(F)a multiyear plan,
			 corresponding to the length of the grant, that describes—
							(i)the number of Native
			 Americans and Native American small business concerns to be served by the
			 grant;
							(ii)in the continental
			 United States, the number of Native Americans to be served by the grant;
			 and
							(iii)the training and
			 services to be provided to a representative number of Native Americans.
							(3)Review of
			 applicationsThe Administration shall—
						(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
						(B)include such criteria in
			 each solicitation under this subsection and make such information available to
			 the public; and
						(C)approve or disapprove
			 each completed application submitted under this subsection not later than 60
			 days after the date of submission.
						(4)Annual
			 reportEach recipient of a Native American development grant
			 under this subsection shall annually report to the Administration on the impact
			 of the grant funding, including—
						(A)the number of individuals
			 assisted, categorized by ethnicity;
						(B)the number of hours spent
			 providing counseling and training for those individuals;
						(C)the number of startup
			 small business concerns created or maintained with assistance from a Native
			 American business center;
						(D)the gross receipts of
			 assisted small business concerns;
						(E)the number of jobs
			 created or maintained at assisted small business concerns; and
						(F)the number of Native
			 American jobs created or maintained at assisted small business concerns.
						(5)Record
			 retention
						(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
						(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
						(c)American Indian Tribal
			 Assistance Center Grant Pilot Program
					(1)Authorization
						(A)In
			 generalThere is established a 4-year pilot program, under which
			 the Administration shall award not less than 3 American Indian Tribal
			 Assistance Center grants to establish joint projects to provide culturally
			 tailored business development assistance to prospective and current owners of
			 small business concerns located on or near tribal lands.
						(B)Eligible
			 organizations
							(i)Class
			 1Not fewer than 1 grant shall be awarded to a joint project
			 performed by a Native American business center, a Native American business
			 enterprise center, and a small business development center.
							(ii)Class
			 2Not fewer than 2 grants shall be awarded to joint projects
			 performed by a Native American business center and a Native American business
			 enterprise center.
							(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $200,000 for each year of the project.
						(D)Grant
			 durationEach grant under this subsection shall be awarded for a
			 3-year period.
						(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit to the Administration a joint application that contains—
						(A)a certification that each
			 participant of the joint application—
							(i)is either a Native
			 American business center, a Native American business enterprise center, or a
			 small business development center;
							(ii)employs an executive
			 director or program manager to manage the center; and
							(iii)as a condition of
			 receiving an American Indian Tribal Assistance Center grant, agrees—
								(I)to an annual programmatic
			 and financial examination; and
								(II)to the maximum extent
			 practicable, to remedy any problems identified pursuant to that
			 examination;
								(B)information demonstrating
			 an historic commitment to providing assistance to Native Americans—
							(i)residing on or near
			 tribal lands; or
							(ii)operating a small
			 business concern on or near tribal lands;
							(C)information demonstrating
			 that each participant of the joint application has the ability and resources to
			 meet the needs, including the cultural needs, of the Native Americans to be
			 served by the grant;
						(D)information relating to
			 proposed assistance that the grant will provide, including—
							(i)the number of individuals
			 to be assisted; and
							(ii)the number of hours of
			 counseling, training, and workshops to be provided;
							(E)information demonstrating
			 the effective experience of each participant of the joint application
			 in—
							(i)conducting financial,
			 management, and marketing assistance programs, designed to impart or upgrade
			 the business skills of current or prospective Native American business owners;
			 and
							(ii)the prudent management
			 of finances and staffing; and
							(F)a plan for the length of
			 the grant, that describes—
							(i)the number of Native
			 Americans and Native American small business concerns to be served by the
			 grant; and
							(ii)the training and
			 services to be provided.
							(3)Review of
			 applicationsThe Administration shall—
						(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
						(B)include such criteria in
			 each solicitation under this subsection and make such information available to
			 the public; and
						(C)approve or disapprove
			 each application submitted under this subsection not later than 60 days after
			 the date of submission.
						(4)Annual
			 reportEach recipient of an American Indian tribal assistance
			 center grant under this subsection shall annually report to the Administration
			 on the impact of the grant funding received during the reporting year, and the
			 cumulative impact of the grant funding received since the initiation of the
			 grant, including—
						(A)the number of individuals
			 assisted, categorized by ethnicity;
						(B)the number of hours of
			 counseling and training provided and workshops conducted;
						(C)the number of startup
			 business concerns created or maintained with assistance from a Native American
			 business center;
						(D)the gross receipts of
			 assisted small business concerns;
						(E)the number of jobs
			 created or maintained at assisted small business concerns; and
						(F)the number of Native
			 American jobs created or maintained at assisted small business concerns.
						(5)Record
			 retention
						(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
						(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
						(d)Authorization of
			 AppropriationsThere are authorized to be appropriated—
					(1)$1,000,000 for each of
			 fiscal years 2008 through 2010, to carry out the Native American Development
			 Grant Pilot Program, authorized under subsection (b); and
					(2)$1,000,000 for each of
			 fiscal years 2008 through 2010, to carry out the American Indian Tribal
			 Assistance Center Grant Pilot Program, authorized under subsection (c).
					VNational Small Business
			 Regulatory Assistance
			501.Short
			 titleThis title may be cited
			 as the National Small Business
			 Regulatory Assistance Act of 2007.
			502.PurposeThe purpose of this title is to establish a
			 4-year pilot program to—
				(1)provide confidential assistance to small
			 business concerns;
				(2)provide small business concerns with the
			 information necessary to improve their rate of compliance with Federal and
			 State regulations derived from Federal law;
				(3)create a partnership among Federal agencies
			 to increase outreach efforts to small business concerns with respect to
			 regulatory compliance;
				(4)provide a mechanism for unbiased feedback
			 to Federal agencies on the regulatory environment for small business concerns;
			 and
				(5)expand the services delivered by the small
			 business development centers under section 21(c)(3)(H) of the Small Business
			 Act to improve access to programs to assist small business concerns with
			 regulatory compliance.
				503.Small Business
			 Regulatory Assistance Pilot Program
				(a)DefinitionsIn this section:
					(1)AssociationThe term association means the
			 association established pursuant to section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
					(2)Participating small
			 business development centerThe term participating small business
			 development center means a small business development center
			 participating in the pilot program established under this title.
					(3)Regulatory compliance
			 assistanceThe term
			 regulatory compliance assistance means assistance provided by a
			 small business development center to a small business concern to assist and
			 facilitate the concern in complying with Federal and State regulatory
			 requirements derived from Federal law.
					(4)Small business
			 development centerThe term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C. 648).
					(5)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Virgin Islands, American Samoa, and Guam.
					(b)AuthorityIn accordance with this section, the
			 Administrator shall establish a pilot program to provide regulatory compliance
			 assistance to small business concerns through participating small business
			 development centers.
				(c)Small business
			 development centers
					(1)In
			 generalIn carrying out the
			 pilot program established under this section, the Administrator shall enter
			 into arrangements with participating small business development centers under
			 which such centers shall—
						(A)provide access to information and
			 resources, including current Federal and State nonpunitive compliance and
			 technical assistance programs similar to those established under section 507 of
			 the Clean Air Act Amendments of 1990
			 (42 U.S.C. 7661f);
						(B)conduct training and educational
			 activities;
						(C)offer confidential, free of charge,
			 one-on-one, in-depth counseling to the owners and operators of small business
			 concerns regarding compliance with Federal and State regulations derived from
			 Federal law, provided that such counseling is not considered to be the practice
			 of law in a State in which a small business development center is located or in
			 which such counseling is conducted;
						(D)provide technical assistance;
						(E)give referrals to experts and other
			 providers of compliance assistance who meet such standards for educational,
			 technical, and professional competency as are established by the Administrator;
			 and
						(F)form partnerships with Federal compliance
			 programs.
						(2)ReportsEach participating small business
			 development center shall transmit to the Administrator and the Chief Counsel
			 for Advocacy of the Administration, as the Administrator may direct, a
			 quarterly report that includes—
						(A)a summary of the regulatory compliance
			 assistance provided by the center under the pilot program;
						(B)the number of small business concerns
			 assisted under the pilot program; and
						(C)for every fourth report, any regulatory
			 compliance information based on Federal law that a Federal or State agency has
			 provided to the center during the preceding year and requested that it be
			 disseminated to small business concerns.
						(d)EligibilityA small business development center shall
			 be eligible to receive assistance under the pilot program established under
			 this section only if such center is accredited under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)).
				(e)Selection of
			 participating small business development centers
					(1)Groupings
						(A)ConsultationThe Administrator shall select the small
			 business development center programs of 2 States from each of the groups of
			 States described in subparagraph (B) to participate in the pilot program
			 established under this section.
						(B)GroupsThe
			 groups described in this subparagraph as follows:
							(i)Group 1Group 1 shall consist of Maine,
			 Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode Island.
							(ii)Group 2Group 2 shall consist of New York, New
			 Jersey, Puerto Rico, and the Virgin Islands.
							(iii)Group 3Group 3 shall consist of Pennsylvania,
			 Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
							(iv)Group 4Group 4 shall consist of Georgia, Alabama,
			 North Carolina, South Carolina, Mississippi, Florida, Kentucky, and
			 Tennessee.
							(v)Group 5Group 5 shall consist of Illinois, Ohio,
			 Michigan, Indiana, Wisconsin, and Minnesota.
							(vi)Group 6Group 6 shall consist of Texas, New Mexico,
			 Arkansas, Oklahoma, and Louisiana.
							(vii)Group 7Group 7 shall consist of Missouri, Iowa,
			 Nebraska, and Kansas.
							(viii)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
							(ix)Group 9Group 9 shall consist of California, Guam,
			 American Samoa, Hawaii, Nevada, and Arizona.
							(x)Group 10Group 10 shall consist of Washington,
			 Alaska, Idaho, and Oregon.
							(C)Coordination to avoid
			 duplication with other programsIn selecting small business
			 development center programs under this paragraph, the Administrator shall give
			 a preference to any such program that has a plan for consulting with Federal
			 and State agencies to ensure that any assistance provided under this section is
			 not duplicated by a Federal or State program.
						(2)Deadline for
			 selectionThe Administrator
			 shall make selections under this subsection not later than 6 months after the
			 date of publication of final regulations under section 1704.
					(f)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program established under this section.
				(g)Grant
			 amountsEach State program
			 selected to receive a grant under subsection (e) shall be eligible to receive a
			 grant in an amount equal to—
					(1)not less than $150,000 per fiscal year;
			 and
					(2)not more than $300,000 per fiscal
			 year.
					(h)Evaluation and
			 reportThe Comptroller
			 General of the United States shall—
					(1)not later than 30 months after the date of
			 disbursement of the first grant under the pilot program established under this
			 section, initiate an evaluation of the pilot program; and
					(2)not later than 6 months after the date of
			 the initiation of the evaluation under paragraph (1), transmit to the
			 Administrator, the Chief Counsel for Advocacy, the Committee on Small Business
			 and Entrepreneurship of the Senate, and the Committee on Small Business of the
			 House of Representatives, a report containing—
						(A)the results of the evaluation; and
						(B)any recommendations as to whether the pilot
			 program, with or without modification, should be extended to include the
			 participation of all small business development centers.
						(i)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing the requirements
			 of an application for assistance under this section.
				(j)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
						(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
						(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
						(2)Limitation on use of
			 other fundsThe Administrator
			 may carry out the pilot program established under this section only with
			 amounts appropriated in advance specifically to carry out this section.
					(k)TerminationThe Small Business Regulatory Assistance
			 Pilot Program established under this section shall terminate 4 years after the
			 date of disbursement of the first grant under the pilot program.
				504.RulemakingAfter providing notice and an opportunity
			 for comment, and after consulting with the association (but not later than 180
			 days after the date of enactment of this Act), the Administrator shall
			 promulgate final regulations to carry out this title, including regulations
			 that establish—
				(1)priorities for the types of assistance to
			 be provided under the pilot program established under this title;
				(2)standards relating to educational,
			 technical, and support services to be provided by participating small business
			 development centers;
				(3)standards relating to any national service
			 delivery and support function to be provided by the association under the pilot
			 program;
				(4)standards relating to any work plan that
			 the Administrator may require a participating small business development center
			 to develop; and
				(5)standards relating to the educational,
			 technical, and professional competency of any expert or other assistance
			 provider to whom a small business concern may be referred for compliance
			 assistance under the pilot program.
				VIOther
			 provisions
			601.Minority
			 Entrepreneurship and Innovation Pilot Program
				(a)DefinitionsIn this section—
					(1)the terms Alaska
			 Native-serving institution and Native Hawaiian-serving
			 institution have the meanings given those terms in section 317 of the
			 Higher Education Act of 1965 (20 U.S.C. 1059d);
					(2)the term Hispanic serving
			 institution has the meaning given the term in section 502 of the Higher
			 Education Act of 1965 (20 U.S.C. 1101a);
					(3)the term historically Black college
			 and university has the meaning given the term part B
			 institution in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061);
					(4)the term small business development
			 center has the same meaning as in section 21 of the Small Business Act
			 (15 U.S.C. 648); and
					(5)the term Tribal College has
			 the meaning given the term tribally controlled college or
			 university in section 2 of the Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801).
					(b)Minority
			 entrepreneurship and innovation grants
					(1)In
			 GeneralThe Administrator
			 shall make grants to historically Black colleges and universities, Tribal
			 Colleges, Hispanic serving institutions, Alaska Native-serving institutions,
			 and Native Hawaiian-serving institutions, or to any entity formed by a
			 combination of such institutions—
						(A)to assist in establishing an
			 entrepreneurship curriculum for undergraduate or graduate studies; and
						(B)for placement of small business development
			 centers on the physical campus of the institution.
						(2)Curriculum
			 RequirementAn institution of
			 higher education receiving a grant under this subsection shall develop a
			 curriculum that includes training in various skill sets needed by successful
			 entrepreneurs, including—
						(A)business management and marketing,
			 financial management and accounting, market analysis and competitive analysis,
			 innovation and strategic planning; and
						(B)additional entrepreneurial skill sets
			 specific to the needs of the student population and the surrounding community,
			 as determined by the institution.
						(3)Small business
			 development center requirementEach institution receiving a grant under
			 this subsection shall open a small business development center that—
						(A)performs studies, research, and counseling
			 concerning the management, financing, and operation of small business
			 concerns;
						(B)performs management training and technical
			 assistance regarding the participation of small business concerns in
			 international markets, export promotion and technology transfer, and the
			 delivery or distribution of such services and information;
						(C)offers referral services for entrepreneurs
			 and small business concerns to business development, financing, and legal
			 experts; and
						(D)promotes market-specific innovation, niche
			 marketing, capacity building, international trade, and strategic planning as
			 keys to long-term growth for its small business concern and entrepreneur
			 clients.
						(4)Grant
			 limitationsA grant under
			 this subsection—
						(A)may not exceed $500,000 for any fiscal year
			 for any 1 institution of higher education;
						(B)may not be used for any purpose other than
			 those associated with the direct costs incurred to develop and implement a
			 curriculum that fosters entrepreneurship and the costs incurred to organize and
			 run a small business development center on the grounds of the institution;
			 and
						(C)may not be used for building expenses,
			 administrative travel budgets, or other expenses not directly related to the
			 implementation of the curriculum or activities authorized by this
			 section.
						(5)Exception from Small
			 Business Act requirementSubparagraphs (A) and (B) of section
			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) do not apply to
			 assistance made available under this subsection.
					(6)ReportNot later than November 1 of each year, the
			 Associate Administrator of Entrepreneurial Development of the Administration
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives, a
			 report evaluating the award and use of grants under this subsection during the
			 preceding fiscal year, which shall include—
						(A)a description of each entrepreneurship
			 program developed with grant funds, the date of the award of such grant, and
			 the number of participants in each such program;
						(B)the number of small business concerns
			 assisted by each small business development center established with a grant
			 under this subsection; and
						(C)data regarding the economic impact of the
			 small business development center counseling provided under a grant under this
			 subsection.
						(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, to remain
			 available until expended, for each of fiscal years 2008 and 2010.
				(d)Limitation on use of
			 Other FundsThe Administrator
			 shall carry out this section only with amounts appropriated in advance
			 specifically to carry out this section.
				602.Institutions of higher
			 education
				(a)In
			 generalSection 21(a)(1) of the Small Business Act (15 U.S.C.
			 648(a)(1)) is amended by striking : Provided,
			 That and all that follows through on such date.
			 and inserting the following: On and after December 31, 2007, the
			 Administration may only make a grant under this paragraph to an applicant that
			 is an institution of higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)) that is accredited (and not
			 merely in preaccreditation status) by a nationally recognized accrediting
			 agency or association, recognized by the Secretary of Education for such
			 purpose in accordance with section 496 of that Act (20 U.S.C. 1099b), or to a
			 women's business center operating pursuant to section 29 as a small business
			 development center, unless the applicant was receiving a grant (including a
			 contract or cooperative agreement) on December 31, 2007..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on December 31, 2007.
				603.Health insurance
			 options information for small business concerns
				(a)DefinitionsIn this section, the following definitions
			 shall apply:
					(1)AssociationThe term association means an
			 association established under section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
					(2)Participating small
			 business development centerThe term participating small business
			 development center means a small business development center described
			 in section 21 of the Small Business
			 Act (15 U.S.C. 648) that—
						(A)is accredited under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)); and
						(B)receives a grant under the pilot
			 program.
						(3)Pilot
			 programThe term pilot
			 program means the small business health insurance information pilot
			 program established under this section.
					(4)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, and
			 Guam.
					(b)Small Business Health
			 Insurance Information Pilot ProgramThe Administrator shall establish a pilot
			 program to make grants to small business development centers to provide neutral
			 and objective information and educational materials regarding health insurance
			 options, including coverage options within the small group market, to small
			 business concerns.
				(c)Applications
					(1)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing—
						(A)the requirements of an
			 application for a grant under the pilot program; and
						(B)the types of
			 informational and educational materials regarding health insurance options to
			 be created under the pilot program, including by referencing materials and
			 resources developed by the National Association of Insurance Commissioners, the
			 Kaiser Family Foundation, and the Healthcare Leadership Council.
						(2)SubmissionA
			 small business development center desiring a grant under the pilot program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Administrator may reasonably require.
					(d)Selection of
			 participating small business development centers
					(1)In
			 generalThe Administrator shall select not more than 20 small
			 business development centers to receive a grant under the pilot program.
					(2)Selection of
			 programsIn selecting small business development centers under
			 paragraph (1), the Administrator may not select—
						(A)more than 2 programs from
			 each of the groups of States described in paragraph (3); and
						(B)more than 1 program in
			 any State.
						(3)GroupingsThe groups of States described in this
			 paragraph are the following:
						(A)Group 1Group 1 shall consist of Maine,
			 Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode Island.
						(B)Group 2Group 2 shall consist of New York, New
			 Jersey, Puerto Rico, and the Virgin Islands.
						(C)Group 3Group 3 shall consist of Pennsylvania,
			 Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
						(D)Group 4Group 4 shall consist of Georgia, Alabama,
			 North Carolina, South Carolina, Mississippi, Florida, Kentucky, and
			 Tennessee.
						(E)Group 5Group 5 shall consist of Illinois, Ohio,
			 Michigan, Indiana, Wisconsin, and Minnesota.
						(F)Group 6Group 6 shall consist of Texas, New Mexico,
			 Arkansas, Oklahoma, and Louisiana.
						(G)Group 7Group 7 shall consist of Missouri, Iowa,
			 Nebraska, and Kansas.
						(H)Group 8Group 8 shall consist of Colorado, Wyoming,
			 North Dakota, South Dakota, Montana, and Utah.
						(I)Group 9Group 9 shall consist of California, Guam,
			 American Samoa, Hawaii, Nevada, and Arizona.
						(J)Group 10Group 10 shall consist of Washington,
			 Alaska, Idaho, and Oregon.
						(4)Deadline for
			 selectionThe Administrator
			 shall make selections under this subsection not later than 6 months after the
			 later of the date on which the information described in subsection (c)(1) is
			 posted on the website of the Administration and the date on which the
			 information described in subsection (c)(1) is published in the Federal
			 Register.
					(e)Use of funds
					(1)In
			 generalA participating small
			 business development center shall use funds provided under the pilot program
			 to—
						(A)create and distribute
			 informational materials; and
						(B)conduct training and educational
			 activities.
						(2)Content of
			 materials
						(A)In
			 generalIn creating materials under the pilot program, a
			 participating small business development center shall evaluate and incorporate
			 relevant portions of existing informational materials regarding health
			 insurance options, including materials and resources developed by the National
			 Association of Insurance Commissioners, the Kaiser Family Foundation, and the
			 Healthcare Leadership Council.
						(B)Health insurance
			 optionsIn incorporating information regarding health insurance
			 options under subparagraph (A), a participating small business development
			 center shall provide neutral and objective information regarding health
			 insurance options in the geographic area served by the participating small
			 business development center, including traditional employer sponsored health
			 insurance for the group insurance market, such as the health insurance options
			 defined in section 2791 of the Public Health Services Act (42 U.S.C. 300gg–91)
			 or section 125 of the Internal Revenue Code of 1986, and Federal and State
			 health insurance programs.
						(f)Grant
			 amountsEach participating
			 small business development center program shall receive a grant in an amount
			 equal to—
					(1)not less than $150,000 per fiscal year;
			 and
					(2)not more than $300,000 per fiscal
			 year.
					(g)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program.
				(h)ReportsEach participating small business
			 development center shall transmit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a quarterly report that includes—
					(1)a summary of the information and
			 educational materials regarding health insurance options provided by the
			 participating small business development center under the pilot program;
			 and
					(2)the number of small business concerns
			 assisted under the pilot program.
					(i)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
						(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
						(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
						(2)Limitation on use of
			 other fundsThe Administrator
			 may carry out the pilot program only with amounts appropriated in advance
			 specifically to carry out this section.
					604.National Small
			 Business Development Center Advisory BoardSection 21(i)(1) of the Small Business Act
			 (15 U.S.C. 648(i)(1)) is amended by striking nine members and
			 inserting 10 members.
			605.Office of Native
			 American Affairs pilot program
				(a)DefinitionIn
			 this section, the term Indian tribe means any band, nation, or
			 organized group or community of Indians located in the contiguous United
			 States, and the Metlakatla Indian Community, whose members are recognized as
			 eligible for the services provided to Indians by the Secretary of the Interior
			 because of their status as Indians.
				(b)AuthorizationThe
			 Office of Native American Affairs of the Administration may conduct a pilot
			 program—
					(1)to develop and publish a
			 self-assessment tool for Indian tribes that will allow such tribes to evaluate
			 and implement best practices for economic development; and
					(2)to provide assistance to
			 Indian tribes, through the Inter-Agency Working Group, in identifying and
			 implementing economic development opportunities available from the Federal
			 Government and private enterprise, including—
						(A)the
			 Administration;
						(B)the Department of
			 Energy;
						(C)the Environmental
			 Protection Agency;
						(D)the Department of
			 Commerce;
						(E)the Federal
			 Communications Commission;
						(F)the Department of
			 Justice;
						(G)the Department of
			 Labor;
						(H)the Office of National
			 Drug Control Policy; and
						(I)the Department of
			 Agriculture.
						(c)Termination of
			 programThe authority to conduct a pilot program under this
			 section shall terminate on September 30, 2009.
				(d)ReportNot
			 later than September 30, 2009, the Office of Native American Affairs shall
			 submit a report to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 regarding the effectiveness of the self-assessment tool developed under
			 subsection (b)(1).
				606.Privacy requirements
			 for SCORE chaptersSection 8
			 of the Small Business Act (15 U.S.C. 637) is amended by inserting after
			 subsection (b) the following
				
					(c)Privacy requirements
						(1)In
				generalA chapter of the Service Corps of Retired Executives
				program authorized by subsection (b)(1) or an agent of such a chapter may not
				disclose the name, address, or telephone number of any individual or small
				business concern receiving assistance from that chapter or agent without the
				consent of such individual or small business concern, unless—
							(A)the Administrator is
				ordered to make such a disclosure by a court in any civil or criminal
				enforcement action initiated by a Federal or State agency; or
							(B)the Administrator
				considers such a disclosure to be necessary for the purpose of conducting a
				financial audit of a chapter of the Service Corps of Retired Executives program
				authorized by subsection (b)(1), but a disclosure under this subparagraph shall
				be limited to the information necessary for such audit.
							(2)Administrator use of
				informationThis subsection shall not—
							(A)restrict Administrator
				access to program activity data; or
							(B)prevent the Administrator
				from using client information to conduct client surveys.
							(3)Regulations
							(A)In
				generalThe Administrator shall issue regulations to establish
				standards—
								(i)for disclosures with
				respect to financial audits under paragraph (1)(B); and
								(ii)for client surveys under
				paragraph (2)(B), including standards for oversight of such surveys and for
				dissemination and use of client information.
								(B)Maximum privacy
				protectionRegulations under this paragraph shall, to the extent
				practicable, provide for the maximum amount of privacy protection.
							(C)Inspector
				generalUntil the effective date of regulations under this
				paragraph, any client survey and the use of such information shall be approved
				by the Inspector General who shall include such approval in the semi-annual
				report of the Inspector
				General.
							.
			607.National small
			 business summit
				(a)In
			 generalNot later than December 31, 2009, the President shall
			 convene a National Small Business Summit to examine the present conditions and
			 future of the community of small business concerns in the United States. The
			 summit shall include owners of small business concerns, representatives of
			 small business groups, labor, academia, State and Federal government, Federal
			 research and development agencies, and nonprofit policy groups concerned with
			 the issues of small business concerns.
				(b)ReportNot
			 later than 90 days after the date of the conclusion of the summit convened
			 under subsection (a), the President shall issue a report on the results of the
			 summit. The report shall identify key challenges and recommendations for
			 promoting entrepreneurship and the growth of small business concerns.
				
	
		September 26, 2007
		Reported with an amendment
	
